Exhibit 10.3

 

AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

 

This Amended and Restated Management Stockholders Agreement, dated as of
January 26, 2006 (this “Agreement”), amends and restates that certain Management
Stockholders Agreement, dated as of December 23, 2004 (the “Original Management
Stockholders Agreement”), by and among Marquee Holdings Inc., a Delaware
corporation (the “Company”), J.P. Morgan Partners (BHCA), L.P., a Delaware
limited partnership (“JPMP BHCA”), J.P. Morgan Partners Global Investors, L.P.,
a Delaware limited partnership (“JPMP Global”), J.P. Morgan Partners Global
Investors (Cayman), L.P., a Cayman limited partnership (“JPMP Cayman”), J.P.
Morgan Partners Global Investors (Cayman) II, L.P., a Cayman limited partnership
(“JPMP Cayman II” and together with JPMP BHCA, JPMP Global and JPMP Cayman, the
“JPMP Investors”), Apollo Investment Fund V, L.P., a Delaware limited
partnership, (“Apollo Fund V”), Apollo Overseas Partners V, L.P., a Cayman
Island exempted limited partnership, (“Apollo Overseas”), Apollo Netherlands
Partners V(A), L.P., a Cayman Island exempted limited partnership, (“Apollo
Netherlands V(A)”), Apollo Netherlands Partners V(B), L.P., a Cayman Island
exempted limited partnership, (“Apollo Netherlands V(B)”) and Apollo German
Partners V GmbH & Co KG, a German limited partnership (“Apollo German Partners”
and, together with Apollo Fund V, Apollo Overseas, Apollo Netherlands V(A) and
Apollo Netherlands V(B), the “Apollo Investors” and, together with the JPMP
Investors, the “Pre-Existing Marquee Investors”), and is made by and among the
Company, the JPMP Investors, the Apollo Investors, TC Group III, L.P. (“TC
Group”), Carlyle Partners III Loews, L.P. (“Carlyle Partners”), CP III
Coinvestment, L.P. (“CP III” and, together with TC Group and Carlyle Partners,
the “Carlyle Investors”), Bain Capital Holdings (Loews) I, L.P. (“Bain I”) and
Bain Capital AIV (Loews) II, L.P. (“Bain II” and, together with Bain I, the
“Bain Investors”), Spectrum Equity Investors IV, L.P. (“Spectrum IV”), Spectrum
Equity Investors Parallel IV, L.P. (“Spectrum Parallel”) and Spectrum IV
Investment Managers’ Fund, L.P. (“Spectrum Manager’s Fund” and, together with
Spectrum IV and Spectrum Parallel, the “Spectrum Investors” and, together with
the Carlyle Investors and the Bain Investors, the “Former LCE Investors”) and
each of the individuals listed on Schedule 1 (each individually, a “Management
Stockholder,” and collectively, the “Management Stockholders”).  These parties
are sometimes referred to herein individually by name or as a “Party” and
collectively as the “Parties.”  The definitions of certain capitalized terms
used herein are set forth in Section 8.

 

RECITALS:

 

WHEREAS, each of the Management Stockholders is an employee, executive officer,
or director of the Company or one or more subsidiaries of the Company; and

 

WHEREAS, the Company and LCE Holdings, Inc., a Delaware corporation (“LCE
Holdings”), are parties to that certain Agreement and Plan of Merger, dated as
of June 20, 2005 (the “Merger Agreement”), pursuant to which LCE Holdings will
be merged with and into the Company, with the Company remaining as the surviving
corporation (the “Holdings Merger”) and pursuant to which Loews Cineplex
Entertainment Corporation, a Delaware Corporation (“Loews”), will be merged with
and into AMC Entertainment Inc., a Delaware corporation and

 

--------------------------------------------------------------------------------


 

wholly-owned subsidiary of the Company (“AMC”), with AMC remaining as the
surviving corporation (the “Operating Company Merger”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the Pre-Existing Marquee Investors will receive
shares of Class A-1 and Class A-2 Common Stock of the Company, par value $0.01
per share (collectively, the “Class A Common Stock”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the Former LCE Investors will receive shares of
Class L-1 and Class L-2 Common Stock of the Company, par value $0.01 per share
(collectively, the “Class L Common Stock”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, each of the Original Management Stockholders (as defined
below) has elected to convert all of the shares of Common Stock held by such
Management Stockholder immediately prior to the Effective Time (as defined
below) into shares of Class N Common Stock of the Company, par value $0.01 per
share (the “Class N Common Stock”); and

 

WHEREAS, concurrently with the execution hereof, the Company, the Pre-Existing
Marquee Investors and the Former LCE Investors are entering into that certain
Second Amended and Restated Stockholders Agreement (as may be amended or
modified from time to time, the “Marquee Stockholders Agreement”); and

 

WHEREAS, the Company, each of the Pre-Existing Marquee Investors and certain of
the Management Stockholders (the “Original Management Stockholders”) entered
into the Original Management Stockholders Agreement; and

 

WHEREAS, each of the Pre-Existing Marquee Investors, the Company and the
Original Management Stockholders desire to amend and restate the Original
Management Stockholders Agreement to include each of the Former LCE Investors
and each of the Management Stockholders (including the Management Stockholders
who are not Original Management Stockholders) as parties hereto and to amend
certain provisions of the Original Management Stockholders Agreement; and

 

WHEREAS, such amendments have been approved by resolution of the board of
directors of the Company (the “Board”), and pursuant to Section 9(k) of the
Original Management Stockholders Agreement, have been approved by the JPMP
Investors, the Apollo Investors and each of Original Management Stockholders;
and

 

WHEREAS, the Company may hereafter issue to one or more Management Stockholders
Class N Common Stock, as a result of the exercise by such Management Stockholder
of vested options to purchase Common Stock (“Vested Options”), which options
were issued (or may hereafter be issued) to such Management Stockholder pursuant
to the 2004 Stock Option Plan of Marquee Holdings Inc. (the “Option Plan”) or
any other employee benefit plan hereafter adopted by the board of directors of
the Company (collectively, “Employee Options”); and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Parties hereto now desire to enter into this Agreement to provide
for certain matters with respect to the ownership and transfer by the Management
Stockholders of all shares of Common Stock now or hereafter issued to or
acquired by the Management Stockholders as a result of the exercise of Vested
Options, the acquisition of Class N Common Stock pursuant to the Merger
Agreement or otherwise (such shares, together with any other shares of capital
stock of the Company now owned or hereafter acquired by the Management
Stockholders, collectively, the “Restricted Shares”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth herein, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

Section 1.                                            Restrictions on Transfer.

 


(A)                                  EACH MANAGEMENT STOCKHOLDER HEREBY AGREES
AND ACKNOWLEDGES THAT PRIOR TO THE IPO DATE SUCH MANAGEMENT STOCKHOLDER SHALL
NOT, DIRECTLY OR INDIRECTLY TRANSFER ANY RESTRICTED SHARES WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL HAVE BEEN AUTHORIZED BY A
MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”)
AND WHICH CONSENT MAY BE (I) WITHHELD IN THE SOLE DISCRETION OF THE BOARD, OR
(II) GIVEN SUBJECT TO REASONABLE TERMS AND CONDITIONS DETERMINED BY THE BOARD IN
ITS SOLE DISCRETION.  EACH MANAGEMENT STOCKHOLDER FURTHER AGREES THAT IN
CONNECTION WITH ANY TRANSFER OF RESTRICTED SHARES CONSENTED TO BY THE COMPANY,
THE MANAGEMENT STOCKHOLDER SHALL, IF REQUESTED BY THE COMPANY, DELIVER TO THE
COMPANY AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY AND COUNSEL FOR THE COMPANY, TO THE EFFECT THAT THE TRANSFER IS NOT
IN VIOLATION OF THIS AGREEMENT, THE SECURITIES ACT, OR THE SECURITIES LAWS OF
ANY STATE.  ANY PURPORTED TRANSFER IN VIOLATION OF THE PROVISIONS OF THIS
SECTION 1 SHALL BE NULL AND VOID AND SHALL HAVE NO FORCE OR EFFECT.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS SECTION 1 SHALL PREVENT THE TRANSFER OF ANY RESTRICTED SHARES BY ANY
MANAGEMENT STOCKHOLDER (I) TO THE COMPANY; (II) PURSUANT TO SECTIONS 3 OR 4 OF
THE AGREEMENT; (III) TO ANY TRUSTS, CORPORATIONS OR PARTNERSHIPS ESTABLISHED FOR
ESTATE PLANNING PURPOSES AND FOR THE BENEFIT OF ANY MEMBER OF A MANAGEMENT
STOCKHOLDER’S IMMEDIATE FAMILY, PROVIDED THE MANAGEMENT STOCKHOLDER RETAINS THE
SOLE AND EXCLUSIVE RIGHT TO VOTE OR DISPOSE OF ANY RESTRICTED SHARES TRANSFERRED
TO THE TRUST, CORPORATION OR PARTNERSHIP; AND (IV) UPON A MANAGEMENT
STOCKHOLDER’S DEATH, TO THE MANAGEMENT STOCKHOLDER’S EXECUTORS, ADMINISTRATORS,
TESTAMENTARY TRUSTEES, LEGATEES AND BENEFICIARIES.


 


(C)                                  EACH MANAGEMENT STOCKHOLDER AGREES THAT, AS
A CONDITION PRECEDENT TO ANY TRANSFER DESCRIBED IN THIS SECTION 1, EACH
TRANSFEREE DESCRIBED IN THIS SECTION 1 OTHER THAN THE COMPANY (EACH SUCH
TRANSFEREE, A “PERMITTED MANAGEMENT TRANSFEREE”) SHALL BECOME A PARTY TO THIS
AGREEMENT AS A MANAGEMENT STOCKHOLDER (PROVIDED, HOWEVER, THAT THE CALL RIGHT
UNDER SECTION 2(B) SHALL APPLY UPON THE TRANSFEROR MANAGEMENT STOCKHOLDER’S
TERMINATION OF SERVICE) AND DELIVER TO THE COMPANY A COPY OF THIS AGREEMENT
SIGNED BY SUCH TRANSFEREE.

 

3

--------------------------------------------------------------------------------


 


(D)                                 PRIOR TO ANY PROPOSED TRANSFER OF ANY
RESTRICTED SHARES (OTHER THAN PURSUANT TO SECTION 1(B)(IV)), THE MANAGEMENT
STOCKHOLDER HOLDING SUCH RESTRICTED SHARES TO BE TRANSFERRED SHALL GIVE WRITTEN
NOTICE TO THE COMPANY OF HIS OR HER INTENTION TO EFFECT SUCH TRANSFER, WHICH
SHALL SET FORTH IN REASONABLE DETAIL THE TERMS AND CONDITIONS OF SUCH PROPOSED
TRANSFER, INCLUDING THE PROPOSED AMOUNT AND FORM OF CONSIDERATION, TERMS AND
CONDITIONS OF PAYMENT AND A SUMMARY OF ANY OTHER MATERIAL TERMS PERTAINING TO
THE TRANSFER.


 

Section 2.                                            Company Call Right and
Involuntary Transfers.

 


(A)                                  PRIOR TO THE IPO DATE THE COMPANY SHALL
HAVE THE RIGHT BUT NOT THE OBLIGATION TO REPURCHASE RESTRICTED SHARES AND/OR
CANCEL OUTSTANDING EMPLOYEE OPTIONS HELD BY THE MANAGEMENT STOCKHOLDER OR HIS OR
HER SUCCESSOR IN INTEREST THEREUNDER (THE “CALL RIGHT”) AS SET FORTH IN THIS
SECTION 2.  THE CALL RIGHT SHALL BE EXERCISED BY WRITTEN NOTICE (THE “CALL
NOTICE”) TO THE MANAGEMENT STOCKHOLDER GIVEN IN ACCORDANCE WITH SECTION 9(G) OF
THIS AGREEMENT ON OR PRIOR TO THE LAST DATE ON WHICH THE CALL RIGHT MAY BE
EXERCISED BY THE COMPANY.


 


(B)                                 UPON THE MANAGEMENT STOCKHOLDER’S
TERMINATION OF SERVICE FOR ANY REASON, AND FOR A PERIOD OF SIX MONTHS
THEREAFTER, THE COMPANY SHALL HAVE A CALL RIGHT TO REPURCHASE RESTRICTED SHARES
IN EXCHANGE FOR THE REPURCHASE PRICE AND TO CANCEL EMPLOYEE OPTIONS IN EXCHANGE
FOR THE CANCELLATION PAYMENT.  THE CALL RIGHT PURSUANT TO THIS SECTION 2(B) MAY
BE EXERCISED ONLY ONCE BUT MAY BE EXERCISED WITH RESPECT TO ALL OR ANY PORTION
OF THE RESTRICTED SHARES AND EMPLOYEE OPTIONS OUTSTANDING ON THE DATE OF THE
CALL NOTICE.


 


(C)                                  IN ADDITION, THE COMPANY SHALL HAVE A CALL
RIGHT EFFECTIVE IMMEDIATELY PRIOR TO A CHANGE OF CONTROL TO REPURCHASE
RESTRICTED SHARES IN EXCHANGE FOR THE REPURCHASE PRICE AND TO CANCEL EMPLOYEE
OPTIONS IN EXCHANGE FOR THE CANCELLATION PAYMENT.  THE CALL RIGHT PURSUANT TO
THIS SECTION 2(C) MAY BE EXERCISED ONLY ONCE BUT MAY BE EXERCISED WITH RESPECT
TO ALL OR ANY PORTION OF THE RESTRICTED SHARES AND EMPLOYEE OPTIONS OUTSTANDING
ON THE DATE OF THE CALL NOTICE.


 


(D)                                 THE REPURCHASE PRICE UNDER
SECTION 2(B) SHALL BE DETERMINED AS FOLLOWS:  (I) IN THE EVENT THE MANAGEMENT
STOCKHOLDER’S TERMINATION OF SERVICE IS BY REASON OF HIS OR HER DEATH,
DISABILITY, RESIGNATION WITH GOOD REASON OR INVOLUNTARY TERMINATION BY THE
COMPANY WITHOUT CAUSE, THE REPURCHASE PRICE SHALL BE THE FAIR MARKET VALUE OF
THE RESTRICTED SHARES ON THE DATE OF THE CALL NOTICE; AND (II) IN THE EVENT THE
MANAGEMENT STOCKHOLDERS’ TERMINATION OF SERVICE IS FOR ANY OTHER REASON, THE
REPURCHASE PRICE SHALL BE THE LESSER OF (A) THE FAIR MARKET VALUE OF THE
RESTRICTED SHARES ON THE DATE OF THE CALL NOTICE AND (B) THE PURCHASE PRICE PAID
FOR THE RESTRICTED SHARES.  THE REPURCHASE PRICE UNDER SECTION 2(C) SHALL BE THE
FAIR MARKET VALUE OF THE RESTRICTED SHARES ON THE DATE OF THE CALL NOTICE.  THE
“CANCELLATION PAYMENT” FOR VESTED OPTIONS UPON EXERCISE OF THE CALL RIGHT SHALL
BE EQUAL TO THE EXCESS OF THE APPLICABLE REPURCHASE PRICE OVER THE EXERCISE
PRICE OF SUCH VESTED OPTIONS; AND THE “CANCELLATION PAYMENT” FOR ALL OTHER
EMPLOYEE OPTIONS UPON EXERCISE OF THE CALL RIGHT SHALL BE ZERO AND SUCH EMPLOYEE
OPTIONS WILL BE CANCELED WITHOUT PAYMENT THEREFOR.


 


(E)                                  SUBJECT TO SECTION 2(G) BELOW, THE
REPURCHASE OF RESTRICTED SHARES AND CANCELLATION OF EMPLOYEE OPTIONS PURSUANT TO
THE EXERCISE OF A CALL RIGHT SHALL TAKE PLACE ON A DATE SPECIFIED BY THE
COMPANY, BUT IN NO EVENT FOLLOWING THE LATER OF THE 60TH DAY FOLLOWING THE

 

4

--------------------------------------------------------------------------------


 


DATE OF THE CALL NOTICE OR THE 10TH DAY FOLLOWING THE RECEIPT BY THE COMPANY OF
ALL NECESSARY GOVERNMENTAL APPROVALS.  ON SUCH DATE, THE MANAGEMENT STOCKHOLDER
SHALL TRANSFER THE RESTRICTED SHARES SUBJECT TO THE CALL NOTICE TO THE COMPANY,
FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES, BY DELIVERING TO THE COMPANY THE
CERTIFICATES REPRESENTING THE RESTRICTED SHARES TO BE PURCHASED, DULY ENDORSED
FOR TRANSFER TO THE COMPANY OR ACCOMPANIED BY A STOCK POWER DULY EXECUTED IN
BLANK, WITH SUCH OTHER DOCUMENTS AND INFORMATION AS THE COMPANY MAY REASONABLY
REQUEST, THE COMPANY SHALL PAY TO THE MANAGEMENT STOCKHOLDER THE REPURCHASE
PRICE; AND THE EMPLOYEE OPTIONS SUBJECT TO THE CALL NOTICE SHALL BE CANCELLED
AND THE COMPANY SHALL PAY THE MANAGEMENT STOCKHOLDER THE CANCELLATION PRICE
THEREFOR.  THE COMPANY AND THE MANAGEMENT STOCKHOLDER EACH SHALL USE HIS, HER OR
ITS REASONABLE EFFORTS TO EXPEDITE ALL PROCEEDINGS CONTEMPLATED HEREUNDER AT THE
EARLIEST PRACTICABLE DATE.


 


(F)                                    (I)                                    
IN THE CASE OF ANY TRANSFER OF TITLE OR BENEFICIAL OWNERSHIP OF RESTRICTED
SHARES UPON DEFAULT, FORECLOSURE, FORFEIT, DIVORCE, COURT ORDER OR OTHERWISE,
OTHER THAN BY A VOLUNTARY DECISION ON THE PART OF A MANAGEMENT STOCKHOLDER
(EACH, AN “INVOLUNTARY TRANSFER”), THE MANAGEMENT STOCKHOLDER SHALL PROMPTLY
(BUT IN NO EVENT LATER THAN TWO DAYS AFTER THE INVOLUNTARY TRANSFER) FURNISH
WRITTEN NOTICE (THE “INVOLUNTARY TRANSFER NOTICE”) TO THE COMPANY INDICATING
THAT THE INVOLUNTARY TRANSFER HAS OCCURRED, SPECIFYING THE NAME OF THE PERSON TO
WHOM THE SHARES WERE TRANSFERRED (THE “INVOLUNTARY TRANSFEREE”), GIVING A
DETAILED DESCRIPTION OF THE CIRCUMSTANCES GIVING RISE TO, AND STATING THE LEGAL
BASIS FOR, THE INVOLUNTARY TRANSFER.


 


(II)                                  UPON THE RECEIPT OF THE INVOLUNTARY
TRANSFER NOTICE, AND FOR A PERIOD OF SIX MONTHS THEREAFTER, THE COMPANY SHALL
HAVE THE RIGHT TO REPURCHASE, AND THE INVOLUNTARY TRANSFEREE SHALL HAVE THE
OBLIGATION TO SELL, ALL (BUT NOT LESS THAN ALL) OF THE RESTRICTED SHARES
ACQUIRED BY THE INVOLUNTARY TRANSFEREE FOR A REPURCHASE PRICE EQUAL TO THE FAIR
MARKET VALUE OF SUCH RESTRICTED SHARES AS OF THE DATE OF THE INVOLUNTARY
TRANSFER (THE “INVOLUNTARY TRANSFER REPURCHASE PRICE” AND SUCH RIGHT, THE
“INVOLUNTARY TRANSFER REPURCHASE RIGHT”).  THE INVOLUNTARY TRANSFER REPURCHASE
RIGHT SHALL BE EXERCISED BY WRITTEN NOTICE (THE “INVOLUNTARY TRANSFER REPURCHASE
NOTICE”) TO THE INVOLUNTARY TRANSFEREE GIVEN IN ACCORDANCE WITH SECTION 9(G) OF
THIS AGREEMENT ON OR PRIOR TO THE LAST DATE ON WHICH THE INVOLUNTARY TRANSFER
REPURCHASE RIGHT MAY BE EXERCISED BY THE COMPANY.


 


(III)                               SUBJECT TO SECTION 2(G) BELOW, THE
REPURCHASE OF RESTRICTED SHARES PURSUANT TO THE EXERCISE OF THE INVOLUNTARY
TRANSFER REPURCHASE RIGHT SHALL TAKE PLACE ON A DATE SPECIFIED BY THE COMPANY,
BUT IN NO EVENT FOLLOWING THE LATER OF THE 60TH DAY FOLLOWING THE DATE OF THE
DATE OF THE INVOLUNTARY TRANSFER REPURCHASE NOTICE OR THE 10TH DAY FOLLOWING THE
RECEIPT BY THE COMPANY OF ALL NECESSARY GOVERNMENTAL APPROVALS.  ON SUCH DATE,
THE INVOLUNTARY TRANSFEREE SHALL TRANSFER THE RESTRICTED SHARES SUBJECT TO THE
INVOLUNTARY TRANSFER REPURCHASE NOTICE TO THE COMPANY, FREE AND CLEAR OF ALL
LIENS AND ENCUMBRANCES, BY DELIVERING TO THE COMPANY THE CERTIFICATES
REPRESENTING THE RESTRICTED SHARES TO BE PURCHASED, DULY ENDORSED FOR TRANSFER
TO THE COMPANY OR ACCOMPANIED BY A STOCK POWER DULY EXECUTED IN BLANK, WITH SUCH
OTHER DOCUMENTS AND INFORMATION AS THE COMPANY MAY REASONABLY REQUEST, AND THE
COMPANY SHALL PAY TO THE INVOLUNTARY TRANSFEREE THE INVOLUNTARY TRANSFER
REPURCHASE PRICE.  THE COMPANY AND THE INVOLUNTARY TRANSFEREE EACH SHALL USE
HIS, HER OR ITS REASONABLE EFFORTS TO EXPEDITE ALL

 

5

--------------------------------------------------------------------------------


 


PROCEEDINGS CONTEMPLATED HEREUNDER AT THE EARLIEST PRACTICABLE DATE.  IF THE
INVOLUNTARY TRANSFEREE DOES NOT TRANSFER THE RESTRICTED SHARES TO THE COMPANY AS
REQUIRED, SUCH RESTRICTED SHARES SHALL BE DEEMED TO BE CANCELLED AND THE COMPANY
SHALL MAKE PAYMENT IN RESPECT OF SUCH RESTRICTED SHARES, WITHOUT ANY INTEREST
ACCRUED THEREON, UPON DELIVERY THEREOF.


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN,


 


(I)                                     THE COMPANY SHALL NOT BE PERMITTED TO
PURCHASE ANY RESTRICTED SHARES HELD BY ANY MANAGEMENT STOCKHOLDER OR INVOLUNTARY
TRANSFEREE UPON EXERCISE OF THE CALL RIGHT OR THE INVOLUNTARY TRANSFER
REPURCHASE RIGHT IF THE BOARD DETERMINES THAT:


 

(A)                              THE PURCHASE OF RESTRICTED SHARES WOULD RENDER
THE COMPANY OR ITS SUBSIDIARIES UNABLE TO MEET THEIR OBLIGATIONS IN THE ORDINARY
COURSE OF BUSINESS TAKING INTO ACCOUNT ANY PENDING OR PROPOSED TRANSACTIONS,
CAPITAL EXPENDITURES OR OTHER BUDGETED CASH OUTLAYS BY THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ANY PROPOSED ACQUISITION OF ANY OTHER ENTITY BY THE COMPANY
OR ANY OF ITS SUBSIDIARIES;

 

(B)                                THE COMPANY IS PROHIBITED FROM PURCHASING THE
RESTRICTED SHARES BY APPLICABLE LAW RESTRICTING THE PURCHASE BY A CORPORATION OF
ITS OWN SHARES; OR

 

(C)                                THE PURCHASE OF RESTRICTED SHARES WOULD
CONSTITUTE A BREACH OF, DEFAULT, OR EVENT OF DEFAULT UNDER, OR IS OTHERWISE
PROHIBITED OR LIMITED BY, THE TERMS OF ANY LOAN AGREEMENT, INDENTURE, OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY (THE “FINANCING DOCUMENTS”) OR THE COMPANY IS NOT ABLE TO OBTAIN THE
REQUISITE CONSENT OF ANY OF ITS SENIOR LENDERS TO THE PURCHASE OF THE RESTRICTED
SHARES.

 

The events described in (A) through (C) above each constitute a “Repurchase
Disability.”

 


(II)                                  IN THE EVENT OF A REPURCHASE DISABILITY,
THE COMPANY SHALL NOTIFY IN WRITING THE MANAGEMENT STOCKHOLDER OR INVOLUNTARY
TRANSFEREE WITH RESPECT TO WHOM THE CALL RIGHT OR THE INVOLUNTARY TRANSFER
REPURCHASE RIGHT HAS BEEN EXERCISED (A “DISABILITY NOTICE”).  THE DISABILITY
NOTICE SHALL SPECIFY THE NATURE OF THE REPURCHASE DISABILITY.  THE COMPANY SHALL
THEREAFTER REPURCHASE THE RESTRICTED SHARES (AND/OR CANCEL EMPLOYEE OPTIONS)
DESCRIBED IN THE CALL NOTICE OR INVOLUNTARY TRANSFER REPURCHASE NOTICE AS SOON
AS REASONABLY PRACTICABLE AFTER ALL REPURCHASE DISABILITIES CEASE TO EXIST (OR
THE COMPANY MAY ELECT, BUT SHALL HAVE NO OBLIGATION, TO CAUSE ITS NOMINEE TO
REPURCHASE THE RESTRICTED SHARES (AND/OR CANCEL EMPLOYEE OPTIONS) WHILE ANY
REPURCHASE DISABILITIES CONTINUE TO EXIST).  IN THE EVENT THE COMPANY SUSPENDS
ITS OBLIGATIONS TO REPURCHASE THE RESTRICTED SHARES (AND/OR CANCEL EMPLOYEE
OPTIONS) PURSUANT TO A REPURCHASE DISABILITY, (A) THE COMPANY SHALL PROVIDE
WRITTEN NOTICE TO EACH APPLICABLE MANAGEMENT STOCKHOLDER OR INVOLUNTARY
TRANSFEREE AS SOON AS PRACTICABLE AFTER ALL REPURCHASE DISABILITIES CEASE TO
EXIST (THE “REINSTATEMENT NOTICE”); (B) THE FAIR MARKET VALUE SHALL BE
DETERMINED AS OF THE DATE THE REINSTATEMENT NOTICE IS DELIVERED TO THE
MANAGEMENT STOCKHOLDER OR INVOLUNTARY TRANSFEREE, WHICH FAIR MARKET

 

6

--------------------------------------------------------------------------------


 


VALUE SHALL BE USED TO DETERMINE THE REPURCHASE PRICE, INVOLUNTARY TRANSFER
REPURCHASE PRICE AND CANCELLATION PAYMENT IN THE MANNER DESCRIBED ABOVE; AND
(C) THE REPURCHASE OF RESTRICTED SHARES AND/OR CANCELLATION OF EMPLOYEE OPTIONS
SHALL OCCUR ON A DATE SPECIFIED BY THE COMPANY WITHIN 10 DAYS FOLLOWING THE
DETERMINATION OF SUCH FAIR MARKET VALUE.


 

Section 3.                                            Drag-Along.

 


(A)                                  WITHOUT LIMITING ANY RIGHTS GRANTED UNDER
THE MARQUEE STOCKHOLDERS AGREEMENT, AT ANY TIME PRIOR TO THE IPO DATE, INVESTORS
(WHICH FOR PURPOSES OF THIS SECTION 3 SHALL INCLUDE ANY PERMITTED TRANSFEREE OF
ANY INVESTOR) CONSTITUTING A REQUISITE STOCKHOLDER MAJORITY (COLLECTIVELY, THE
“DRAG-ALONG SELLERS”) MAY REQUIRE EACH MANAGEMENT STOCKHOLDER TO INCLUDE
RESTRICTED SHARES (INCLUDING RESTRICTED SHARES ISSUABLE UPON EXERCISE OF VESTED
OPTIONS HELD BY SUCH MANAGEMENT STOCKHOLDER AND INCLUDING RESTRICTED SHARES
ISSUABLE UPON EXERCISE OF EMPLOYEE OPTIONS THAT VEST AS A RESULT OF THE
CONSUMMATION OF THE EXIT SALE) IN ANY COMPANY SALE PURSUANT TO WHICH THE
DRAG-ALONG SELLERS ARE TRANSFERRING AT LEAST 90% OF THE SHARES THEN HELD BY THE
DRAG-ALONG SELLERS FOR CONSIDERATION CONSISTING OF CASH AND CASH EQUIVALENTS (AN
“EXIT SALE”) TO AN INDEPENDENT THIRD PARTY (A “DRAG-ALONG TRANSFEREE”) IN A BONA
FIDE ARM’S LENGTH TRANSACTION OR SERIES OF TRANSACTIONS (INCLUDING PURSUANT TO A
STOCK SALE, ASSET SALE, RECAPITALIZATION, TENDER OFFER, MERGER OR OTHER BUSINESS
COMBINATION TRANSACTION OR OTHERWISE) AT THE PURCHASE PRICE AND UPON THE TERMS
AND SUBJECT TO THE CONDITIONS OF THE EXIT SALE (ALL OF WHICH SHALL BE SET FORTH
IN THE DRAG-ALONG NOTICE).  IN CONNECTION WITH AN EXIT SALE, THE COMPANY MAY
ALSO REQUIRE EACH MANAGEMENT STOCKHOLDER TO PROVIDE HIS, HER OR ITS WRITTEN
CONSENT APPROVING THE EXIT SALE WITH RESPECT TO ALL SHARES OWNED BY SUCH
MANAGEMENT STOCKHOLDER, AS NECESSARY OR DESIRABLE TO AUTHORIZE, APPROVE AND
ADOPT THE EXIT SALE.  IN THE EVENT THAT A SALE IS PROPOSED PURSUANT TO THIS
SECTION 3(A), ALL OUTSTANDING PROPOSALS TO TRANSFER RESTRICTED SHARES SHALL
IMMEDIATELY BE WITHDRAWN AND NO TRANSFER OF RESTRICTED SHARES SHALL BE
CONSUMMATED UNTIL THE EXPIRATION OF THE TIME PERIOD PROVIDED FOR IN
SECTION 3(D).  THE CONSUMMATION OF AN EXIT SALE BY THE DRAG-ALONG SELLERS SHALL
BE SUBJECT TO THE SOLE DISCRETION OF THE DRAG-ALONG SELLERS, WHO SHALL HAVE NO
LIABILITY OR OBLIGATION WHATSOEVER (OTHER THAN COMPLIANCE WITH THIS SECTION 3)
TO ANY MANAGEMENT STOCKHOLDER PARTICIPATING THEREIN IN CONNECTION WITH SUCH
MANAGEMENT STOCKHOLDER’S TRANSFER OF SHARES.


 


(B)                                 THE RIGHTS SET FORTH IN SECTION 3(A) SHALL
BE EXERCISED BY THE DRAG-ALONG SELLERS GIVING WRITTEN NOTICE (THE “DRAG-ALONG
NOTICE”) TO THE COMPANY, AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON
WHICH THE DRAG-ALONG SELLERS EXPECT TO CONSUMMATE THE EXIT SALE.  IN THE EVENT
THAT THE TERMS AND/OR CONDITIONS SET FORTH IN THE DRAG-ALONG NOTICE ARE
THEREAFTER AMENDED IN ANY MATERIAL RESPECT, THE DRAG-ALONG SELLERS SHALL GIVE
WRITTEN NOTICE (AN “AMENDED DRAG-ALONG NOTICE”) OF THE AMENDED TERMS AND
CONDITIONS OF THE PROPOSED TRANSFER TO THE COMPANY.  EACH DRAG-ALONG NOTICE AND
AMENDED DRAG-ALONG NOTICE SHALL SET FORTH: (I) THE NAME OF THE EXIT SALE
TRANSFEREE AND THE NUMBER OF SHARES OF COMMON STOCK PROPOSED TO BE PURCHASED BY
SUCH EXIT SALE TRANSFEREE, (II) THE PROPOSED AMOUNT AND TYPE OF CONSIDERATION
AND MATERIAL TERMS AND CONDITIONS OF PAYMENT OFFERED BY THE EXIT SALE TRANSFEREE
AND (III) A SUMMARY OF ANY OTHER MATERIAL TERMS PERTAINING TO THE TRANSFER (THE
“THIRD PARTY TERMS”).  UPON RECEIPT OF ANY DRAG-ALONG NOTICE OR AMENDED
DRAG-ALONG NOTICE, THE COMPANY SHALL DELIVER A COPY OF SAME TO EACH MANAGEMENT
STOCKHOLDER AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH
TRANSFER.

 

7

--------------------------------------------------------------------------------


 


(C)                                  ALL TRANSFERS OF SHARES TO THE EXIT SALE
TRANSFEREE PURSUANT TO THIS SECTION 3 SHALL BE CONSUMMATED SIMULTANEOUSLY AT THE
OFFICES OF THE COMPANY, UNLESS THE DRAG-ALONG SELLERS ELECT OTHERWISE, ON THE
LATER OF (I) A BUSINESS DAY NOT LESS THAN TEN (10) OR MORE THAN SIXTY (60) DAYS
AFTER THE DRAG-ALONG NOTICE IS RECEIVED BY THE COMPANY OR (II) THE THIRD
BUSINESS DAY FOLLOWING RECEIPT OF ALL MATERIAL GOVERNMENTAL APPROVALS, OR AT
SUCH OTHER TIME AND/OR PLACE AS EACH OF THE PARTIES TO SUCH TRANSFERS MAY
AGREE.  THE DELIVERY OF STOCK CERTIFICATES SHALL BE MADE ON SUCH DATE, AGAINST
PAYMENT OF THE PURCHASE PRICE FOR SUCH SHARES MINUS THE AGGREGATE EXERCISE PRICE
OF ANY VESTED OPTIONS BEING TRANSFERRED BY THE MANAGEMENT STOCKHOLDER, DULY
ENDORSED FOR TRANSFER OR WITH DULY EXECUTED STOCK POWERS OR SIMILAR INSTRUMENTS,
OR SUCH OTHER INSTRUMENT OF TRANSFER OF SUCH SHARES AS MAY BE REASONABLY
REQUESTED BY THE DRAG-ALONG SELLERS AND ACCEPTABLE TO THE COMPANY, WITH ALL
STOCK TRANSFER TAXES PAID AND STAMPS AFFIXED, AND IN THE CASE OF VESTED OPTIONS
SUBJECT TO A DRAG-ALONG NOTICE, AN INSTRUMENT ACCEPTABLE TO THE COMPANY
EVIDENCING THE CANCELLATION OF VESTED OPTIONS.  EACH MANAGEMENT STOCKHOLDER
SHALL RECEIVE THE SAME FORM AND AMOUNT OF CONSIDERATION RECEIVED BY THE
DRAG-ALONG SELLERS PER SHARE (MINUS THE EXERCISE PRICE OF VESTED OPTIONS SUBJECT
TO THE DRAG-ALONG NOTICE).  TO THE EXTENT THAT THE PARTIES (OR ANY SUCCESSORS
THERETO) TO A SALE DESCRIBED IN THIS SECTION 3 ARE TO PROVIDE ANY
INDEMNIFICATION OR OTHERWISE ASSUME ANY OTHER POST-CLOSING LIABILITIES, THE
DRAG-ALONG SELLERS AND ALL MANAGEMENT STOCKHOLDERS AND OTHER INVESTORS SELLING
SHARES IN A TRANSACTION DESCRIBED UNDER THIS SECTION 3 SHALL DO SO SEVERALLY AND
NOT JOINTLY (AND ON A PRO RATA BASIS IN ACCORDANCE WITH THE SHARES (INCLUDING
SHARES SUBJECT TO EMPLOYEE OPTIONS) BEING SOLD BY EACH) AND EACH SUCH PERSON’S
RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT EXCEED THE PROCEEDS RECEIVED
BY SUCH PERSON.  FURTHERMORE, EACH MANAGEMENT STOCKHOLDER SHALL ONLY BE REQUIRED
TO GIVE CUSTOMARY REPRESENTATIONS AND WARRANTIES, INCLUDING, BUT NOT LIMITED TO,
TITLE TO SHARES (INCLUDING SHARES SUBJECT TO EMPLOYEE OPTIONS) CONVEYED, LEGAL
AUTHORITY AND CAPACITY, AND NON-CONTRAVENTION OF OTHER AGREEMENTS TO WHICH HE,
SHE OR IT IS A PARTY, WITH RESPECT TO WHICH INDEMNIFICATION OR OTHER
POST-CLOSING LIABILITIES SHALL BE SEVERAL AND NOT JOINT (AND ONLY AS TO THE
REPRESENTATIONS AND WARRANTIES GIVEN BY SUCH MANAGEMENT STOCKHOLDER) AND EACH
MANAGEMENT STOCKHOLDER’S RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT
EXCEED THE PROCEEDS RECEIVED BY SUCH MANAGEMENT STOCKHOLDER; PROVIDED, THAT IN
CONNECTION WITH SUCH TRANSACTION NO MANAGEMENT STOCKHOLDER SHALL BE REQUIRED TO
ENTER INTO ANY NON-COMPETITION AGREEMENT.  EACH MANAGEMENT STOCKHOLDER SHALL BE
REQUIRED TO ENTER INTO ANY INSTRUMENT, UNDERTAKING OR OBLIGATION NECESSARY OR
REASONABLY REQUESTED AND DELIVER ALL DOCUMENTS NECESSARY OR REASONABLY REQUESTED
IN CONNECTION WITH SUCH SALE (AS SPECIFIED IN THE DRAG-ALONG NOTICE) IN
CONNECTION WITH THIS SECTION 3.


 


(D)                                 IF AT THE END OF THE 90TH DAY AFTER THE
COMPANY’S RECEIPT OF THE DRAG-ALONG NOTICE, THE DRAG-ALONG SELLERS HAVE NOT
COMPLETED THE PROPOSED TRANSFER, THE DRAG-ALONG NOTICE SHALL BE NULL AND VOID,
AND IT SHALL BE NECESSARY FOR A SEPARATE DRAG-ALONG NOTICE TO BE DELIVERED, AND
THE TERMS AND PROVISIONS OF THIS SECTION 3 SEPARATELY COMPLIED WITH, IN ORDER TO
CONSUMMATE SUCH TRANSFER PURSUANT TO THIS SECTION 3; PROVIDED, THAT SUCH 90 DAY
TIME PERIOD MAY BE EXTENDED AT THE OPTION OF THE DRAG-ALONG SELLERS FOR A
REASONABLE PERIOD OF TIME NOT TO EXCEED AN ADDITIONAL 90 DAYS TO THE EXTENT THAT
THE FAILURE TO COMPLETE THE PROPOSED TRANSFER IS CAUSE BY THE FAILURE TO OBTAIN
THE NECESSARY GOVERNMENTAL APPROVALS.

 

8

--------------------------------------------------------------------------------


 

Section 4.                                            Tag-Along Rights.

 


(A)                                  SUBJECT TO THE PRIOR EXERCISE OF THE
COMPANY’S CALL RIGHT PURSUANT TO SECTION 2(C), TO THE EXTENT APPLICABLE, AND
SUBJECT TO SECTION 4(C), IF AT ANY TIME (INCLUDING FOR THE AVOIDANCE OF DOUBT,
FOLLOWING THE IPO DATE) AN INVESTOR (WHICH FOR PURPOSES OF THIS SECTION 4 SHALL
INCLUDE ANY PERMITTED TRANSFEREE OF ANY INVESTOR, AND EACH SUCH INVESTOR OR
PERMITTED TRANSFEREE REFERRED TO IN THIS SECTION 4, A “TAG-ALONG SELLER”)
PROPOSES TO TRANSFER SHARES HELD BY SUCH TAG-ALONG SELLER TO ANY PERSON OTHER
THAN THE COMPANY OR ANOTHER INVESTOR, WHETHER IN ONE TRANSACTION OR IN A SERIES
OF RELATED TRANSACTIONS, THEN THE COMPANY SHALL GIVE THE MANAGEMENT STOCKHOLDERS
NOTICE (THE “TAG-ALONG NOTICE”) OF THEIR OPPORTUNITY TO PARTICIPATE IN A
TAG-ALONG SALE PURSUANT TO THIS SECTION 4 (A “TAG-ALONG SALE”).  NOTWITHSTANDING
THE FOREGOING, THE PROVISIONS OF THIS SECTION 4 SHALL ALSO APPLY WHERE THE
TAG-ALONG SELLER IS A PRINCIPAL INVESTOR AND THE TRANSFEREE IS THE COMPANY.  THE
TAG-ALONG NOTICE SHALL BE DELIVERED WITHIN TWO (2) BUSINESS DAYS AFTER THE
EXPIRATION OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION
PERIOD, AS THE CASE MAY BE, EACH AS DEFINED IN THE MARQUEE STOCKHOLDERS
AGREEMENT.  EACH MANAGEMENT STOCKHOLDER SHALL HAVE THE RIGHT, EXERCISABLE UPON
WRITTEN NOTICE TO THE TAG-ALONG SELLER WITHIN SEVEN (7) BUSINESS DAYS AFTER THE
EXPIRATION OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION
PERIOD, AS THE CASE MAY BE (THE “TAG-ALONG ELECTION PERIOD”), TO PARTICIPATE IN
THE TAG-ALONG SALE TO ANY PERSON (THE “TAG-ALONG TRANSFEREE”) ON THE TERMS AND
CONDITIONS APPLICABLE TO SUCH TRANSFER AND AS SET FORTH IN THE TAG-ALONG NOTICE
(SUCH PARTICIPATION RIGHTS BEING HEREINAFTER REFERRED TO AS “TAG-ALONG
RIGHTS”).  ANY MANAGEMENT STOCKHOLDER THAT ELECTS NOT TO EXERCISE TAG-ALONG
RIGHTS OR THAT HAS NOT NOTIFIED THE TAG-ALONG SELLER OF HIS, HER OR ITS INTENT
TO EXERCISE TAG-ALONG RIGHTS WITHIN THE TAG-ALONG ELECTION PERIOD SHALL BE
DEEMED TO HAVE ELECTED NOT TO EXERCISE SUCH TAG-ALONG RIGHTS WITH RESPECT TO
SUCH TAG-ALONG SALE AND THE TAG-ALONG SELLER, THE INVESTORS WHO HAVE EXERCISED
TAG-ALONG RIGHTS UNDER SECTION 4 OF THE MARQUEE STOCKHOLDERS AGREEMENT AND THE
MANAGEMENT STOCKHOLDERS WHO HAVE EXERCISED TAG-ALONG RIGHTS HEREUNDER SHALL
THEREAFTER BE FREE TO TRANSFER TO THE TAG-ALONG TRANSFEREE AT A PER SHARE PRICE
NO GREATER THAN THE PER SHARE PRICE SET FORTH IN THE TAG-ALONG NOTICE WITH
RESPECT TO SUCH TRANSFER AND ON OTHER TERMS AND CONDITIONS THAT ARE NOT
MATERIALLY MORE FAVORABLE TO THE TAG-ALONG SELLER, THE INVESTORS WHO HAVE
EXERCISED TAG-ALONG RIGHTS UNDER SECTION 4 OF THE MARQUEE STOCKHOLDERS AGREEMENT
AND THE MANAGEMENT STOCKHOLDERS WHO HAVE EXERCISED SUCH TAG-ALONG RIGHTS THAN
THOSE SET FORTH IN SUCH TRANSFER NOTICE, WITHOUT ANY FURTHER OBLIGATION PURSUANT
TO THIS SECTION 4(A) TO SUCH MANAGEMENT STOCKHOLDER(S) THAT HAVE ELECTED NOT TO
EXERCISE TAG-ALONG RIGHTS OR NOT PROVIDED NOTICE TO EXERCISE TAG-ALONG RIGHTS. 
EACH MANAGEMENT STOCKHOLDER THAT ELECTS TO EXERCISE TAG-ALONG RIGHTS WITHIN THE
TAG-ALONG ELECTION PERIOD MAY SELL IN THE TAG-ALONG SALE UP TO THE NUMBER OF
WHOLE RESTRICTED SHARES, INCLUDING ANY (A) RESTRICTED SHARES ISSUABLE UPON
EXERCISE OF VESTED OPTIONS OR (B) RESTRICTED SHARES THAT WILL BE ISSUABLE
PURSUANT TO EMPLOYEE OPTIONS THAT VEST AS A RESULT OF THE CONSUMMATION OF THE
TRANSFER TO THE TAG-ALONG TRANSFEREE (COLLECTIVELY, THE “MANAGEMENT SHARES”) IN
AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE AGGREGATE NUMBER OF MANAGEMENT SHARES
OWNED BY THE MANAGEMENT STOCKHOLDER ON THE DATE OF THE TAG-ALONG SALE AND (II) A
FRACTION, THE NUMERATOR OF WHICH IS EQUAL TO THE NUMBER OF SHARES PROPOSED TO BE
SOLD BY THE TAG-ALONG SELLER AND THE DENOMINATOR OF WHICH IS THE AGGREGATE
NUMBER OF SHARES OWNED BY THE TAG-ALONG SELLER (THE “ELIGIBLE SHARES”).  IF ONE
OR MORE OTHER INVESTORS AND MANAGEMENT STOCKHOLDERS ELECTS NOT TO INCLUDE THE
MAXIMUM NUMBER OF HIS, HER OR ITS ELIGIBLE SHARES IN A PROPOSED TRANSFER, THE
TAG-ALONG SELLER SHALL (AS REQUIRED BY THE MARQUEE STOCKHOLDERS AGREEMENT) GIVE
PROMPT NOTICE TO EACH OTHER PARTICIPATING MANAGEMENT STOCKHOLDER AND EACH
PARTICIPATING

 

9

--------------------------------------------------------------------------------


 


MANAGEMENT STOCKHOLDER MAY TRANSFER IN THE PROPOSED TRANSFER A NUMBER OF
ADDITIONAL MANAGEMENT SHARES EQUAL TO SUCH PARTICIPATING MANAGEMENT
STOCKHOLDER’S PRO RATA PORTION (BASED UPON THE AGGREGATE NUMBER OF MANAGEMENT
SHARES OWNED BY SUCH PARTICIPATING MANAGEMENT STOCKHOLDER RELATIVE TO THE
AGGREGATE NUMBER OF SHARES AND MANAGEMENT SHARES OWNED BY ALL MANAGEMENT
STOCKHOLDERS AND INVESTORS) OF THE NUMBER OF SHARES AND MANAGEMENT SHARES
ELIGIBLE TO BE INCLUDED IN THE PROPOSED TRANSFER.  SUCH ADDITIONAL MANAGEMENT
SHARES WHICH ANY SUCH MANAGEMENT STOCKHOLDER(S) PROPOSES TO SELL SHALL NOT BE
INCLUDED IN THE CALCULATION OF ELIGIBLE SHARES.  TO THE EXTENT THAT THE TOTAL
NUMBER OF SHARES PROPOSED TO BE TRANSFERRED BY THE TAG-ALONG SELLER AND THE
NUMBER OF SHARES AND MANAGEMENT SHARES PROPOSED TO BE TRANSFERRED BY ALL OF THE
OTHER INVESTORS AND MANAGEMENT STOCKHOLDERS COLLECTIVELY EXCEEDS THE NUMBER OF
SHARES AND MANAGEMENT SHARES THAT THE TAG-ALONG TRANSFEREE IS WILLING TO
ACQUIRE, THE NUMBER OF SHARES AND MANAGEMENT SHARES THAT THE TAG-ALONG SELLER
AND EACH OTHER INVESTOR AND MANAGEMENT STOCKHOLDER PROPOSES TO TRANSFER WILL BE
REDUCED PRO RATA BASED UPON THE RELATIVE NUMBER OF SHARES AND MANAGEMENT SHARES
THAT THE TAG-ALONG SELLER AND EACH OTHER INVESTOR AND MANAGEMENT STOCKHOLDER HAD
PROPOSED TO TRANSFER.


 


(B)                                 AT THE CLOSING OF THE TAG-ALONG SALE, THE
DELIVERY OF STOCK CERTIFICATES SHALL BE MADE ON SUCH DATE BY EACH MANAGEMENT
STOCKHOLDER EXERCISING TAG-ALONG RIGHTS, AGAINST PAYMENT OF THE PURCHASE PRICE
FOR SUCH SHARES MINUS THE AGGREGATE EXERCISE PRICE OF ANY VESTED OPTIONS BEING
TRANSFERRED BY THE MANAGEMENT STOCKHOLDER, DULY ENDORSED FOR TRANSFER OR WITH
DULY EXECUTED STOCK POWERS OR SIMILAR INSTRUMENTS, OR SUCH OTHER INSTRUMENT OF
TRANSFER OF SUCH SHARES (INCLUDING SHARES ISSUABLE UPON EXERCISE OF EMPLOYEE
OPTIONS) AS MAY BE REASONABLY REQUESTED BY THE TAG-ALONG TRANSFEREE AND THE
COMPANY, WITH ALL STOCK TRANSFER TAXES PAID AND STAMPS AFFIXED AND/OR AGAINST
DELIVERY OF AN INSTRUMENT EVIDENCING THE CANCELLATION OF THE VESTED OPTIONS
SUBJECT TO THE TAG-ALONG RIGHT REASONABLY ACCEPTABLE TO THE COMPANY.  THE
CONSUMMATION OF SUCH PROPOSED TAG-ALONG SALE SHALL BE SUBJECT TO THE SOLE
DISCRETION OF THE TAG-ALONG SELLER, WHO SHALL HAVE NO LIABILITY OR OBLIGATION
WHATSOEVER (OTHER THAN COMPLIANCE WITH THIS SECTION 4) TO ANY MANAGEMENT
STOCKHOLDER PARTICIPATING THEREIN IN CONNECTION WITH SUCH MANAGEMENT
STOCKHOLDER’S TRANSFER OF RESTRICTED SHARES OR VESTED OPTIONS.  EACH MANAGEMENT
STOCKHOLDER EXERCISING TAG-ALONG RIGHTS SHALL RECEIVE THE SAME AMOUNT AND FORM
OF CONSIDERATION RECEIVED BY THE TAG-ALONG SELLER PER EACH SHARE ON THE SAME
TERMS AND CONDITIONS AS THE TAG-ALONG SELLER (MINUS THE AGGREGATE EXERCISE PRICE
OF ANY VESTED OPTIONS SUBJECT TO SUCH TAG-ALONG SALE).  TO THE EXTENT THAT THE
PARTIES (OR ANY SUCCESSORS THERETO) TO THE TAG-ALONG SALE ARE TO PROVIDE ANY
INDEMNIFICATION OR OTHERWISE ASSUME ANY OTHER POST-CLOSING LIABILITIES, THE
TAG-ALONG SELLER AND ALL OTHER INVESTORS AND MANAGEMENT STOCKHOLDERS
TRANSFERRING SHARES TO THE TAG-ALONG TRANSFEREE SHALL DO SO SEVERALLY AND NOT
JOINTLY (AND ON A PRO RATA BASIS IN ACCORDANCE WITH THE SHARES (INCLUDING SHARES
ISSUABLE UPON EXERCISE OF VESTED OPTIONS) BEING SOLD BY EACH), AND EACH SUCH
PERSON’S RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT EXCEED THE PROCEEDS
RECEIVED BY SUCH PERSON.  FURTHERMORE, EACH MANAGEMENT STOCKHOLDER TRANSFERRING
SHARES TO THE TAG-ALONG TRANSFEREE SHALL ONLY BE REQUIRED TO GIVE CUSTOMARY
REPRESENTATIONS AND WARRANTIES, INCLUDING TITLE TO SHARES CONVEYED, LEGAL
AUTHORITY AND CAPACITY, AND NON-CONTRAVENTION OF OTHER AGREEMENTS TO WHICH HE,
SHE OR IT IS A PARTY, WITH RESPECT TO WHICH INDEMNIFICATION OR OTHER
POST-CLOSING LIABILITIES SHALL BE SEVERAL AND NOT JOINT (AND ONLY AS TO THE
REPRESENTATIONS AND WARRANTIES GIVEN BY SUCH MANAGEMENT STOCKHOLDER) AND HIS,
HER OR ITS RESPECTIVE POTENTIAL LIABILITY THEREUNDER SHALL NOT EXCEED THE
PROCEEDS THEREOF RECEIVED BY SUCH MANAGEMENT STOCKHOLDER; PROVIDED, THAT IN
CONNECTION WITH SUCH TRANSACTION NO MANAGEMENT STOCKHOLDER SHALL BE REQUIRED TO
ENTER INTO ANY NON-COMPETITION AGREEMENT.  IF ANY GOVERNMENTAL

 

10

--------------------------------------------------------------------------------


 


APPROVAL IS REQUIRED IN CONNECTION WITH ANY SUCH TAG-ALONG SALE AND SUCH
GOVERNMENTAL APPROVAL HAS NOT BEEN COMPLETED OR OBTAINED ON OR PRIOR TO THE DATE
SCHEDULED FOR CLOSING, THE CLOSING OF THE TAG-ALONG SALE SHALL TAKE PLACE ON THE
THIRD BUSINESS DAY AFTER SUCH GOVERNMENTAL APPROVAL HAS BEEN COMPLETED OR
OBTAINED.  EACH PARTICIPATING MANAGEMENT STOCKHOLDER SHALL BE REQUIRED TO ENTER
INTO ANY INSTRUMENT, UNDERTAKING, OBLIGATION OR MAKE ANY FILING NECESSARY OR
REASONABLY REQUESTED AND DELIVER ALL DOCUMENTS NECESSARY OR REASONABLY REQUESTED
IN CONNECTION WITH SUCH SALE (AS SPECIFIED IN THE TAG-ALONG NOTICE) AS A
CONDITION TO THE EXERCISE OF SUCH HOLDER’S RIGHTS TO TRANSFER RESTRICTED SHARES
(INCLUDING SHARES SUBJECT TO EMPLOYEE OPTIONS) UNDER THIS SECTION 4.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, NO
MANAGEMENT STOCKHOLDER SHALL HAVE ANY TAG-ALONG RIGHTS HEREUNDER WITH RESPECT TO
ANY TRANSFER PURSUANT TO (I) ANY PERMITTED TRANSFER WITHIN THE MEANING OF CLAUSE
(II), (III), (IV) OR (V) OF THE DEFINITION OF PERMITTED TRANSFER, (II) ANY
TRANSFER PURSUANT TO A PUBLIC SALE OR (III) ANY EXIT SALE PURSUANT TO SECTION 3
OF THIS AGREEMENT OR SECTION 3 OF THE MARQUEE STOCKHOLDERS AGREEMENT.


 


(D)                                 IF AT THE END OF THE 90TH DAY AFTER THE END
OF THE INVESTOR ELECTION PERIOD OR THE SECOND INVESTOR ELECTION PERIOD, AS THE
CASE MAY BE, THE TAG-ALONG SELLER HAS NOT COMPLETED THE PROPOSED TAG-ALONG SALE,
THE TAG-ALONG NOTICE SHALL BE NULL AND VOID, AND IT SHALL BE NECESSARY FOR A
SEPARATE TAG-ALONG NOTICE TO BE DELIVERED, AND THE TERMS AND PROVISIONS OF THIS
SECTION 4 SEPARATELY COMPLIED WITH, IN ORDER TO CONSUMMATE A TRANSFER PURSUANT
TO THIS SECTION 4; PROVIDED THAT SUCH 90 DAY TIME PERIOD MAY BE EXTENDED AT THE
OPTION OF THE TAG-ALONG SELLER FOR A REASONABLE PERIOD OF TIME NOT TO EXCEED AN
ADDITIONAL 90 DAYS TO THE EXTENT THE FAILURE TO COMPLETE THE PROPOSED TRANSFER
HAS RESULTED FROM THE FAILURE TO OBTAIN THE NECESSARY GOVERNMENTAL APPROVALS
WITH RESPECT TO THE TRANSFERS.


 

Section 5.                                            Cooperation.

 


(A)                                  IF THE COMPANY OR THE HOLDERS OF THE
COMPANY’S SECURITIES ENTER INTO ANY TRANSACTION FOR WHICH RULE 506 (OR ANY
SIMILAR RULE THEN IN EFFECT) PROMULGATED UNDER THE SECURITIES ACT, MAY BE
AVAILABLE WITH RESPECT TO THE TRANSACTION (INCLUDING A MERGER, CONSOLIDATION, OR
OTHER REORGANIZATION), EACH MANAGEMENT STOCKHOLDER SHALL, IF REQUESTED BY THE
COMPANY, APPOINT A PURCHASER REPRESENTATIVE (AS DEFINED IN RULE 501 OF THE
SECURITIES ACT) REASONABLY ACCEPTABLE TO THE COMPANY.  IF THE PURCHASER
REPRESENTATIVE IS DESIGNATED BY THE COMPANY, THE COMPANY SHALL PAY THE FEES OF
THE PURCHASER REPRESENTATIVE, BUT IF ANY MANAGEMENT STOCKHOLDER APPOINTS ANOTHER
PURCHASER REPRESENTATIVE, THE MANAGEMENT STOCKHOLDER SHALL BE RESPONSIBLE FOR
THE FEES OF THE PURCHASER REPRESENTATIVE SO APPOINTED.


 


(B)                                 EACH MANAGEMENT STOCKHOLDER SHALL BEAR HIS,
HER OR ITS PRO-RATA SHARE OF THE COSTS OF ANY TRANSACTION IN WHICH HE OR SHE
SELLS RESTRICTED SHARES OR VESTED OPTIONS (BASED UPON THE NUMBER OF RESTRICTED
SHARES AND VESTED OPTIONS HELD BY THE MANAGEMENT STOCKHOLDER THAT ARE SOLD IN
SUCH TRANSACTION) TO THE EXTENT SUCH COSTS ARE INCURRED FOR THE BENEFIT OF ALL
HOLDERS OF COMMON STOCK AND VESTED OPTIONS AND ARE NOT OTHERWISE PAID BY THE
COMPANY OR THE ACQUIRING PARTY.

 

11

--------------------------------------------------------------------------------


 

Section 6.                                            Registration Rights.

 


(A)                                  PIGGYBACK REGISTRATIONS.  IF THE COMPANY AT
ANY TIME PROPOSES TO REGISTER UNDER THE SECURITIES ACT ANY COMMON STOCK OR ANY
SECURITY CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK,
WHETHER OR NOT FOR SALE FOR ITS OWN ACCOUNT AND OTHER THAN PURSUANT TO A “DEMAND
REGISTRATION” AS DEFINED IN AND PURSUANT TO THE MARQUEE STOCKHOLDERS AGREEMENT,
ON A FORM AND IN A MANNER WHICH WOULD PERMIT REGISTRATION OF THE COMMON STOCK
HELD BY THE MANAGEMENT STOCKHOLDERS FOR SALE TO THE PUBLIC UNDER THE SECURITIES
ACT, THE COMPANY SHALL GIVE WRITTEN NOTICE OF THE PROPOSED REGISTRATION TO EACH
MANAGEMENT STOCKHOLDER NOT LATER THAN THIRTY (30) DAYS PRIOR TO THE FILING
THEREOF.  EACH MANAGEMENT STOCKHOLDER SHALL HAVE THE RIGHT TO REQUEST THAT ALL
OR ANY PART OF SUCH MANAGEMENT STOCKHOLDER’S RESTRICTED SHARES BE INCLUDED IN
SUCH REGISTRATION.  EACH MANAGEMENT STOCKHOLDER CAN MAKE SUCH A REQUEST BY
GIVING WRITTEN NOTICE TO THE COMPANY WITHIN TEN (10) BUSINESS DAYS AFTER THE
RECEIPT OF THE COMPANY’S NOTICE OF THE PROPOSED REGISTRATION; PROVIDED, HOWEVER,
THAT IF THE REGISTRATION IS AN UNDERWRITTEN REGISTRATION AND THE MANAGING
UNDERWRITERS OF SUCH OFFERING DETERMINE THAT THE AGGREGATE AMOUNT OF SECURITIES
OF THE COMPANY WHICH THE COMPANY, THE INVESTORS AND ALL MANAGEMENT STOCKHOLDERS
PROPOSE TO BE SOLD IN SUCH REGISTRATION EXCEEDS THE MAXIMUM AMOUNT OF SECURITIES
THAT CAN BE SOLD IN SUCH OFFERING WITHOUT HAVING A MATERIAL ADVERSE EFFECT ON
THE SUCCESS OF THE OFFERING, INCLUDING WITHOUT LIMITATION AN IMPACT ON THE
SELLING PRICE AND OTHER TERMS OF SUCH OFFERING, THE COMPANY WILL INCLUDE IN SUCH
REGISTRATION ONLY THE NUMBER OF SECURITIES THAT, IN THE REASONABLE OPINION OF
SUCH UNDERWRITER OR UNDERWRITERS CAN BE SOLD WITHOUT HAVING A MATERIAL ADVERSE
EFFECT ON THE SUCCESS OF THE OFFERING AS FOLLOWS: FIRST, THE SECURITIES WHICH
THE COMPANY PROPOSES TO SELL; SECOND, THE SECURITIES OF THE INVESTORS (AND THEIR
PERMITTED TRANSFEREES); AND THIRD, THE SECURITIES OF THE MANAGEMENT STOCKHOLDERS
PRO RATA AMONG ALL SUCH MANAGEMENT STOCKHOLDERS ON THE BASIS OF THE RELATIVE
PERCENTAGE OF SUCH SECURITIES THEN HELD BY ALL MANAGEMENT STOCKHOLDERS WHO HAVE
REQUESTED SUCH SECURITIES BE SO INCLUDED (IT BEING FURTHER AGREED AND
UNDERSTOOD, HOWEVER, THAT SUCH UNDERWRITERS SHALL HAVE THE RIGHT TO REDUCE OR
ELIMINATE ENTIRELY THE PARTICIPATION OF THE MANAGEMENT STOCKHOLDERS).  COMMON
STOCK PROPOSED TO BE REGISTERED AND SOLD PURSUANT TO AN UNDERWRITTEN OFFERING
FOR THE ACCOUNT OF ANY MANAGEMENT STOCKHOLDERS SHALL BE SOLD TO THE PROSPECTIVE
UNDERWRITERS, SELECTED BY THE HOLDERS OF A MAJORITY OF COMMON STOCK TO WHICH
SUCH REGISTRATION STATEMENT RELATES AND APPROVED BY THE COMPANY, ON THE TERMS
AND SUBJECT TO THE CONDITIONS OF ONE OR MORE UNDERWRITING AGREEMENTS NEGOTIATED
BETWEEN THE HOLDERS OF COMMON STOCK TO WHICH SUCH REGISTRATION STATEMENT
RELATES, THE COMPANY AND THE PROSPECTIVE UNDERWRITERS.  THE COMPANY MAY WITHDRAW
ANY REGISTRATION STATEMENT AT ANY TIME BEFORE IT BECOMES EFFECTIVE, OR POSTPONE
OR TERMINATE THE OFFERING OF SECURITIES, WITHOUT OBLIGATION OR LIABILITY TO ANY
MANAGEMENT STOCKHOLDER.


 


(B)                                 HOLDBACK AGREEMENTS.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS AGREEMENT, EACH MANAGEMENT STOCKHOLDER AGREES THAT (IF
SO REQUIRED BY THE UNDERWRITERS IN AN UNDERWRITTEN OFFERING AND PROVIDED THAT
SUCH CONDITION IS APPLICABLE TO ALL MANAGEMENT STOCKHOLDERS) HE OR SHE WILL NOT
(AND IT SHALL BE A CONDITION TO THE RIGHTS OF EACH MANAGEMENT STOCKHOLDER UNDER
THIS AGREEMENT THAT SUCH MANAGEMENT STOCKHOLDER DOES NOT) OFFER FOR PUBLIC SALE
ANY SHARES DURING (I) A PERIOD NOT TO EXCEED SIXTY (60) DAYS PRIOR TO AND
ONE-HUNDRED AND EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF ANY REGISTRATION
STATEMENT FILED BY THE

 

12

--------------------------------------------------------------------------------


 


COMPANY IN CONNECTION WITH AN UNDERWRITTEN INITIAL PUBLIC OFFERING AND ANY
SUBSEQUENT UNDERWRITTEN OFFERINGS (EXCEPT AS PART OF SUCH UNDERWRITTEN
REGISTRATION OR AS OTHERWISE PERMITTED BY SUCH UNDERWRITERS) AND (II) A PERIOD
NOT TO EXCEED NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF ANY REGISTRATION
STATEMENT FILED BY THE COMPANY IN CONNECTION WITH ANY UNDERWRITTEN PUBLIC SALE
OF SHARES THAT IS NOT AN INITIAL PUBLIC OFFERING (EXCEPT AS PART OF SUCH
UNDERWRITTEN REGISTRATION OR AS OTHERWISE PERMITTED BY SUCH UNDERWRITERS);
PROVIDED, HOWEVER, THAT IN EACH CASE, NO MANAGEMENT STOCKHOLDER SHALL OBJECT TO
SHORTENING SUCH PERIOD IF THE UNDERWRITER AGREES THAT SHORTENING SUCH PERIOD
WOULD NOT MATERIALLY AND ADVERSELY EFFECT THE SUCCESS OF THE OFFERING.


 


(C)                                  EXPENSES.  EXCEPT AS OTHERWISE REQUIRED BY
STATE SECURITIES OR BLUE SKY LAWS OR THE RULES AND REGULATIONS PROMULGATED
THEREUNDER, ALL EXPENSES, DISBURSEMENTS AND FEES INCURRED BY THE COMPANY AND THE
MANAGEMENT STOCKHOLDERS IN CONNECTION WITH ANY REGISTRATION UNDER THIS SECTION 6
SHALL BE BORNE BY THE COMPANY, EXCEPT THAT THE FOLLOWING EXPENSES SHALL BE BORNE
BY THE MANAGEMENT STOCKHOLDER INCURRING THE SAME: (I) THE COSTS AND EXPENSES OF
COUNSEL TO SUCH MANAGEMENT STOCKHOLDER TO THE EXTENT SUCH MANAGEMENT STOCKHOLDER
RETAINS COUNSEL; (II) DISCOUNTS, COMMISSIONS, FEES OR SIMILAR COMPENSATION OWING
TO UNDERWRITERS, SELLING BROKERS, DEALER MANAGERS OR OTHER INDUSTRY
PROFESSIONALS, TO THE EXTENT RELATING TO THE DISTRIBUTION OR SALE OF SUCH
MANAGEMENT STOCKHOLDER’S SECURITIES; AND (III) TRANSFER TAXES WITH RESPECT TO
THE SECURITIES SOLD BY SUCH MANAGEMENT STOCKHOLDER.


 

Section 7.                                            Termination of Agreement. 
This Agreement may be terminated at any time by a resolution of the Board
terminating this Agreement; provided, however, that such termination of this
Agreement is approved in writing by (i) the Requisite Stockholder Majority and
(ii) Management Stockholders holding in the aggregate a majority of the then
outstanding Restricted Shares.

 

Section 8.                                            Definitions.

 


(A)                                  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE FOLLOWING MEANINGS:


 

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  As used in this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Affiliated Fund” means, with respect to any specified Person, an investment
fund that is an Affiliate of such Person (including entities investing solely on
behalf of the Investor or such fund) or an entity that is directly or indirectly
wholly-owned by such Investor or one or more of such funds (other than a
portfolio company of any such fund).

 

“Agreement” has the meaning set forth in the preamble.

 

“AMC” means AMC Entertainment Inc., a Delaware corporation.

 

“Amended and Restated Regulatory Sideletter” has the meaning set forth in the
Marquee Stockholders Agreement.

 

“Amended Drag-Along Notice” has the meaning set forth in Section 3(b).

 

“Apollo” means Apollo Management V, L.P., a Delaware limited partnership.

 

13

--------------------------------------------------------------------------------


 

“Apollo Affiliate” means, with respect to Apollo, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with Apollo; or any other Person that owns, directly or indirectly, 10%
or more of Apollo’s Capital Stock or Apollo’s partnership or membership
interests or any officer or director of Apollo or such other Person.   For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Apollo Group” means (i) Apollo; (ii) the Apollo Holders; and (iii) any Apollo
Affiliate (including the Apollo Holders).

 

“Apollo Holders” means the Apollo Investors and any other partnership or entity
affiliated with and managed by Apollo or any Apollo Affiliates to which any
Apollo Investor assigns any of its respective interest in the Company.

 

“Apollo Fund V” has the meaning set forth in the preamble.

 

“Apollo German Partners” has the meaning set forth in the preamble.

 

“Apollo Investors” has the meaning set forth in the preamble.

 

“Apollo Netherlands V(A)” has the meaning set forth in the preamble.

 

“Apollo Netherlands V(B)” has the meaning set forth in the preamble.

 

“Apollo Overseas” has the meaning set forth in the preamble.

 

“Approving Principal Investor Parties” has the meaning set forth in the
definition of Requisite Stockholder Majority below.

 

“Bain I” has the meaning set forth in the preamble.

 

“Bain II” has the meaning set forth in the preamble.

 

“Bain Investors” has the meaning set forth in the preamble.

 

“Board” has the meaning set forth in Section 1(a).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New
York.

 

“Cancellation Payment” has the respective meanings set forth in Section 2(d).

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of such Person’s
capital stock, including preferred stock, any rights (other than debt securities
convertible into capital stock), warrants or options to acquire such capital
stock, whether outstanding as of the Effective Time or issued thereafter.

 

14

--------------------------------------------------------------------------------


 

“Carlyle Investors” has the meaning set forth in the preamble.

 

“Carlyle Partners” has the meaning set forth in the preamble.

 

“Cause” with respect to a Management Stockholder’s Termination of Service shall
have the meaning specified in the written service agreement between the Company
(or a subsidiary) and such Management Stockholder, if any, and in the event such
term is not defined thereunder or there is no such service agreement then in
effect, shall mean the Management Stockholder’s (i) willful failure to
substantially perform his or her duties with the Company (or any subsidiary)
(other than any such failure resulting from resulting from his or her incapacity
due to physical or mental illness) which is not remedied within 30 days after
receipt of written notice from the Company specifying such failure; (ii) willful
failure to carry out, or comply with, in any material respect any lawful and
reasonable directive of the Company (or any subsidiary) not inconsistent with
the terms of any service agreement, which is not remedied within 30 days after
receipt of written notice from the Company specifying such failure;
(iii) commission at any time of any act or omission that results in, or that may
reasonably be expected to result in, a conviction, plea of no contest or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude; (iv) unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any subsidiary’s) premises or while
performing any duties or responsibilities with the Company (or any subsidiary);
or (v) commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, or breach of fiduciary duty against the
Company (or any subsidiary) (or any predecessor thereto or successor thereof).

 

“Change of Control” means the occurrence of any of the following events:

 


(A)                                  ANY “PERSON” OR “GROUP” AS SUCH TERMS ARE
USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT OTHER THAN ONE OR MORE
PERMITTED HOLDERS IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULES 13D-3 AND 13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT SUCH PERSON OR GROUP
SHALL BE DEEMED TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY SUCH
PERSON OR GROUP HAS THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE
IMMEDIATELY OR ONLY AFTER THE PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, BY WAY
OF MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION OR PURCHASE OF 50% OR
MORE OF THE TOTAL VOTING POWER OF THE VOTING STOCK OF THE COMPANY OR OF AMC (FOR
PURPOSES OF CALCULATING THE TOTAL VOTING POWER OF THE VOTING STOCK HELD BY A
GROUP SOLELY IN THE CONTEXT OF A MERGER, CONSOLIDATION OR OTHER BUSINESS
COMBINATION WITH A PERSON ENGAGED IN A LINE OF BUSINESS SIMILAR TO THAT OF THE
COMPANY OR OF AMC AND ITS SUBSIDIARIES ON AUGUST 18, 2004, THE VOTING POWER
BENEFICIALLY OWNED BY THE PERMITTED HOLDERS OR BY PERMITTED CO-INVESTORS, TO THE
EXTENT SUCH VOTING POWER OF THE VOTING STOCK WAS ACQUIRED BY SUCH PERMITTED
CO-INVESTORS ON OR BEFORE JANUARY 31, 2005 IN TRANSACTIONS THAT SATISFY THE
DEFINITION OF PERMITTED CO-INVESTOR, SHALL BE EXCLUDED IN AN AMOUNT EQUAL TO THE
LESSER OF THE TOTAL VOTING POWER OF THE VOTING STOCK BENEFICIALLY OWNED BY SUCH
PERMITTED CO-INVESTORS ON (X) JANUARY 31, 2005 OR (Y) THE DATE OF SUCH MERGER,
CONSOLIDATION OR OTHER BUSINESS COMBINATION);


 


(B)                                 THE ADOPTION OF A PLAN RELATING TO THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR AMC;

 

15

--------------------------------------------------------------------------------


 


(C)                                  THE SALE, LEASE, TRANSFER OR OTHER
CONVEYANCE, IN ONE OR A SERIES OF RELATED TRANSACTIONS, OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE COMPANY OR OF AMC AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE, TO ANY PERSON OTHER THAN ONE OR MORE PERMITTED HOLDERS; OR


 


(D)                                 A CHANGE OF CONTROL UNDER THE INDENTURES
RELATING TO THE 91/2% SENIOR SUBORDINATED NOTES DUE 2011, THE 97/8% SENIOR
SUBORDINATED NOTES DUE 2012, THE 8% SENIOR SUBORDINATED NOTES DUE 2014 OR THE
11% SENIOR SUBORDINATED NOTES DUE 2016 ISSUED BY AMC;


 

provided, however, that none of (x) the closing of the Merger of Marquee Inc.
with and into AMC as of December 23, 2004, (y) the closing of the Holdings
Merger or (z) the closing of the Operating Company Merger shall constitute or be
deemed to cause or result in a Change of Control hereunder.

 

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) or any successor provision of the Internal Revenue Code of
1986, as in effect from time to time.

 

“Class A Common Stock” has the meaning set forth in the recitals.

 

“Class L Common Stock” has the meaning set forth in the recitals.

 

“Class N Common Stock” has the meaning set forth in the recitals.

 

“Common Stock” means the Class A Common Stock, the Class L Common Stock, the
Class N Common Stock, the residual common stock, par value $0.01 per share, of
the Company and any other class or series of common stock of the Company.

 

“Company” has the meaning set forth in the preamble.

 

“Company Sale” means any one of the following:  (i) a change in the ownership or
control of the Company or AMC effected through a transaction or series of
transactions (including by way of merger, consolidation, business combination or
similar transaction involving the Company or any of its Subsidiaries) whereby
any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of its
Subsidiaries, an employee benefit plan maintained by the Company or any of its
Subsidiaries, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of more than fifty percent (50%)
of the Stock then outstanding, or of securities of the Company or AMC (or
options, rights or warrants to purchase or securities convertible into or
exchangeable for such securities) possessing more than fifty percent (50%) of
the total combined voting power of the Company’s or AMC’s securities
outstanding, in either case immediately after such transaction or series of
transactions; or (ii) the sale, lease, transfer, conveyance or other disposition
(other than by way of a transaction that would not be deemed an Company Sale
pursuant to clause (i) above), in one or a series of related transactions, of
all or substantially all of the assets of the Company or AMC, or the Company and
its subsidiaries taken as a whole, to any “person” (as defined above).

 

16

--------------------------------------------------------------------------------


 

“Convertible Securities” means any evidence of indebtedness, shares of stock or
other securities (other than Options or Warrants) which are directly or
indirectly convertible into or exchangeable or exercisable for shares of Stock.

 

“CP III” has the meaning set forth in the preamble.

 

“Drag-Along Notice” has the meaning set forth in Section 3(b).

 

“Drag-Along Sellers” has the meaning set forth in Section 3(a).

 

“Drag-Along Transferee” has the meaning set forth in Section 3(a).

 

“Effective Time” has the meaning set forth in the Merger Agreement.

 

“Eligible Shares” has the meaning set forth in Section 4(a).

 

“Employee Option” means any Option held by any Management Stockholder.

 

“Equivalent Shares” means, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock, (b) as to any
outstanding Options, Warrants or Convertible Securities, the maximum number of
shares of Stock for which or into which such Options, Warrants or Convertible
Securities may at the time be exercised, converted or exchanged (or which will
become exercisable, convertible or exchangeable on or prior to, or by reason of,
the transaction or circumstances in connection with which the number of
Equivalent Shares is to be determined) and (c) in respect of any Subsidiary of
the Company, (i) as to any outstanding shares of stock of any Subsidiary of the
Company, such number of shares of stock or (ii) as to any outstanding options,
warrants or convertible securities, the maximum number of shares of stock of any
Subsidiary of the Company for which or into which such options, warrants or
convertible securities may at the time be exercised, converted or exchanged (or
which will become exercisable, convertible or exchangeable on or prior to, or by
reason of, the transaction or circumstances in connection with which the number
of Equivalent Shares is to be determined).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations in effect thereunder.

 

“Exit Sale” has the meaning set forth in Section 3(a).

 

“Fair Market Value” of a share of Common Stock as of a given date shall be:

 


(A)                                  THE CLOSING PRICE OF A SHARE OF COMMON
STOCK ON THE PRINCIPAL EXCHANGE ON WHICH SUCH SHARES ARE THEN TRADING, IF ANY
(OR AS REPORTED ON ANY COMPOSITE INDEX WHICH INCLUDES SUCH PRINCIPAL EXCHANGE),
ON THE MOST RECENT TRADING DAY PRIOR TO SUCH DETERMINATION DATE; OR


 


(B)                                 IF COMMON STOCK IS NOT TRADED ON AN
EXCHANGE, THE MEAN BETWEEN THE CLOSING REPRESENTATIVE BID AND ASKED PRICES FOR A
SHARE OF COMMON STOCK ON THE MOST RECENT TRADING DAY PRIOR TO SUCH DETERMINATION
DATE AS REPORTED BY NASDAQ OR, IF NASDAQ IS NOT THEN IN EXISTENCE, BY ITS
SUCCESSOR QUOTATION SYSTEM; OR

 

17

--------------------------------------------------------------------------------


 


(C)                                  IF COMMON STOCK IS NOT PUBLICLY TRADED ON
AN EXCHANGE AND NOT QUOTED ON NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK AS DETERMINED IN GOOD FAITH BY THE BOARD
OR THE COMMITTEE APPOINTED TO ADMINISTER THE OPTION PLAN.  FOR PURPOSES OF
DETERMINING THE FAIR MARKET VALUE OF CLASS N COMMON STOCK HEREUNDER, NONE OF THE
COMPANY NOR THE BOARD NOR ANY THIRD PARTY VALUATION EXPERT SHALL TAKE INTO
ACCOUNT THE NON-VOTING NATURE OF THE CLASS N COMMON STOCK AND EACH SHARE OF
CLASS N COMMON STOCK SHALL BE DEEMED TO HAVE THE SAME FAIR MARKET VALUE ON A PER
SHARE BASIS AS THE FAIR MARKET VALUE OF ALL OTHER SHARES AND ALL OTHER CLASSES
OF COMMON STOCK.


 

“Financing Documents” has the meaning set forth in Section 2(g).

 

“Former LCE Investors” has the meaning set forth in the preamble.

 

“Ginger” has the meaning set forth in the preamble.

 

“Good Reason” with respect to a Management Stockholder’s Termination of Service
shall have the meaning specified in the written service agreement, if any,
between the Company (or a subsidiary) and such Management Stockholder, and in
the event such term is not defined thereunder or there is no such service
agreement then in effect, the term “with Good Reason” shall have no meaning or
effect under this Agreement.

 

“Governmental Approval” means, with respect to any Transfer of Shares, any
consent or other action by, or filing with, any governmental authority required
in connection with such Transfer and the expiration or early termination of any
applicable statutory waiting period in connection with such action or filing.

 

“Holdings Merger” has the meaning set forth in the recitals.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, (i) does not own, either directly or through one or
more intermediaries, in excess of 3% of the Shares (any Person owning in excess
of 3% of the Shares being referred to herein as a “3% Owner”) and (ii) is not an
Affiliate of any such 3% Owner.

 

“Initial Investor Shares” means that number of Shares held by an Investor
immediately following the Effective Time, as the same may be adjusted for stock
splits, stock dividends, recapitalizations, pro-rata sell-downs or similar
events.

 

“Initial Public Offering” means the initial public offering of Stock registered
on Form S-1 (or any equivalent or successor form under the Securities Act).

 

“Investor” or “Investors” means each of the JPMP Investors, the Apollo
Investors, the Other Marquee Investors (as defined in the Marquee Stockholders
Agreement), the Carlyle Investors, the Bain Investors, the Spectrum Investors
and any other subsequent holder of Shares who becomes an Investor bound by the
terms of the Marquee Stockholders Agreement in accordance with the terms of the
Marquee Stockholders Agreement.

 

“IPO Date” means the date on which the Company consummates its Initial Public
Offering.

 

18

--------------------------------------------------------------------------------


 

“JPMP Affiliate” means, with respect to J.P. Morgan Partners, LLC, any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with J.P. Morgan Partners, LLC; or any other Person that
owns, directly or indirectly, 10% or more of J.P. Morgan Partners, LLC’s Capital
Stock or J.P. Morgan Partners, LLC’s partnership or membership interests or any
officer or director of J.P. Morgan Partners, LLC or such other Person.   For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“JPMP Group” means (i) J.P. Morgan Partners, LLC and (ii) any JPMP Affiliate.

 

“JPMP BHCA” has the meaning set forth in the preamble.

 

“JPMP Cayman” has the meaning set forth in the preamble.

 

“JPMP Cayman II” has the meaning set forth in the preamble.

 

“JPMP Global” has the meaning set forth in the preamble.

 

“JPMP Investors” has the meaning set forth in the preamble.

 

“JPMP Selldown” has the meaning set forth in the preamble.

 

“LCE Holdings” has the meaning set forth in the recitals.

 

“Luke” has the meaning set forth in the preamble.

 

“Management Stockholder” and “Management Stockholders” has the meaning set forth
in the preamble.

 

“Marquee Stockholders Agreement” has the meaning set forth in the recitals.

 

“Merger Agreement” has the meaning set forth in the recitals.

 

“Operating Company Merger” has the meaning set forth in the recitals.

 

“Opposing Principal Investor Parties” has the meaning set forth in the
definition of Requisite Stockholder Majority.

 

“Options” means any options to subscribe for, purchase or otherwise directly
acquire Stock, other than any such option held by the Company or any right to
purchase shares pursuant to this Agreement or the Marquee Stockholders
Agreement.

 

“Original Management Stockholders Agreement” has the meaning set forth in the
preamble.

 

“Original Management Stockholders” has the meaning set forth in the recitals.

 

19

--------------------------------------------------------------------------------


 

“Party” and “Parties” has the meaning set forth in the preamble.

 

“Permitted Co-Investor” means an Investor (other than the Principal Investors)
as of December 23, 2004 and any one or more institutional investors and their
respective Affiliates to which any Permitted Holder transfers in the aggregate
up to, but no more than, 35% of (a) its equity commitments to the transactions
contemplated by the Agreement and Plan of Merger by and among the Company,
Marquee Inc. and AMC, dated as of July 22, 2004, or (b) its equity securities of
the Company or AMC, in each case on or before January 31, 2005 (all transfers to
any Affiliates of such institutional investor shall be included in such
percentage calculation). For purposes of this definition, “Affiliate” means,
with respect to any specified Person:

 

(A)                              ANY OTHER PERSON DIRECTLY OR INDIRECTLY
CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH
SUCH SPECIFIED PERSON; OR

 

(B)                                ANY OTHER PERSON THAT OWNS, DIRECTLY OR
INDIRECTLY, 10% OR MORE OF SUCH PERSON’S CAPITAL STOCK OR ANY OFFICER OR
DIRECTOR OF ANY SUCH PERSON OR OTHER PERSON OR WITH RESPECT TO ANY NATURAL
PERSON, ANY PERSON HAVING A RELATIONSHIP WITH SUCH PERSON BY BLOOD, MARRIAGE OR
ADOPTION NOT MORE REMOTE THAN FIRST COUSIN.

 

For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Permitted Holder” means:

 


(A)                                  ANY MEMBER OF THE APOLLO GROUP;


 


(B)                                 ANY MEMBER OF THE JPMP GROUP; AND


 


(C)                                  ANY SUBSIDIARY, ANY EMPLOYEE STOCK PURCHASE
PLAN, STOCK OPTION PLAN OR OTHER STOCK INCENTIVE PLAN OR PROGRAM, RETIREMENT
PLAN OR AUTOMATIC REINVESTMENT PLAN OR ANY SUBSTANTIALLY SIMILAR PLAN OF THE
COMPANY OR AMC OR ANY SUBSIDIARY OF THE COMPANY OR ANY PERSON HOLDING SECURITIES
OF AMC OR THE COMPANY FOR OR PURSUANT TO THE TERMS OF ANY SUCH EMPLOYEE BENEFIT
PLAN; PROVIDED THAT IF ANY LENDER OR OTHER PERSON SHALL FORECLOSE ON OR
OTHERWISE REALIZE UPON OR EXERCISE ANY REMEDY WITH RESPECT TO ANY SECURITY
INTEREST IN OR LIEN ON ANY SECURITIES OF AMC OR THE COMPANY HELD BY ANY PERSON
LISTED IN THIS CLAUSE (C), THEN SUCH SECURITIES SHALL NO LONGER BE DEEMED TO BE
HELD BY A PERMITTED HOLDER.


 

“Permitted Transfer” means:  (i) a Transfer approved by the Requisite
Stockholder Majority, (ii) a Transfer to an Affiliated Fund of an Investor;
provided such transferee remains at all times an Affiliated Fund of such
transferor following the Transfer; (iii) following an Initial Public Offering, a
Transfer by an Investor made as part of a distribution by an Investor to its
respective general or limited partners or members in accordance with such
Investor’s fund documents, as the case may be; (iv) in connection with or after
an Initial Public Offering, a Transfer by any Investor to one or more Charitable
Organizations that, in the aggregate when taken together with any and all such
Transfers to one or more Charitable Organizations, shall not

 

20

--------------------------------------------------------------------------------


 

exceed 20% of the Initial Investor Shares held by such Investor; (v) a Transfer
made by a JPMP Investor pursuant to and in accordance with the Amended and
Restated Regulatory Sideletter; or (vi) a Transfer made pursuant to the
registration rights as set forth in Section 6 of the Marquee Stockholders
Agreement; provided that such transferee, in the case of clauses (i), (ii) and
(v) above shall agree in writing with the Parties to be bound by, and to comply
with, all applicable provisions of and to be deemed to be an Investor for
purposes of this Agreement and the Marquee Stockholders Agreement; provided,
further, that such transferee in the case of clause (iv) above shall agree in
writing with the Parties to be bound by, and to comply with the Marquee
Stockholders Agreement, other than Sections 5 and 9 thereof.  For the avoidance
of doubt, (A) any Permitted Transfer made pursuant to clause (i) of this
definition is subject to the provisions of Section 4 of the Marquee Stockholders
Agreement, and (B) a transferee of Shares subsequent to the IPO Date may, but
shall not be required to, agree in writing with the Parties to be bound by, and
to comply with, all applicable provisions of and to be deemed to be an Investor
for purposes of this Agreement and the Marquee Stockholders Agreement.

 

“Permitted Management Transferee” has the meaning set forth in Section 1(c).

 

“Permitted Transferee” means any Person who acquires Shares pursuant to clauses
(i) and (ii) of the definition of Permitted Transfer.

 

“Person” includes any individual, corporation, association, partnership (general
or limited), joint venture, trust, estate, limited liability company, or other
legal entity or organization.

 

“Pre-Existing Marquee Investors” has the meaning set forth in the preamble.

 

“Principal Investor” means any one of (i) the JPMP Investors, collectively,
(ii) the Apollo Investors, collectively, (iii) the Carlyle Investors,
collectively, and (iv) the Bain Investors, collectively; provided, however, that
any such Principal Investor shall cease to be a Principal Investor at such time
as such Principal Investor ceases to hold Investor Shares representing at least
25% of the Initial Investor Shares held by such Principal Investor (in each
case, as may be adjusted for stock splits, stock dividends, recapitalizations,
pro-rata selldowns or similar events).  For the avoidance of doubt, so long as
there are two or more Principal Investors, references in this Agreement to
“Principal Investors” shall mean all Principal Investors then remaining, and if
at any time there is only one Principal Investor, references in this Agreement
to “the Principal Investors” or “each Principal Investor” shall mean that sole
Principal Investor then remaining.

 

“Public Sale” means a Transfer pursuant to (i) a bona fide underwritten public
offering pursuant to an effective registration statement filed under the
Securities Act or (ii) Rule 144 (other than in a privately negotiated sale).

 

“Regulatory Problem” has the meaning set forth in the Amended and Restated
Regulatory Side letter.

 

“Repurchase Price” has the respective meanings set forth in Section 2(d).

 

“Requisite Stockholder Majority” means, at the time of approval or consent:
(a) the consent of three of the Principal Investors so long as there are four
Principal Investors, provided,

 

21

--------------------------------------------------------------------------------


 

however, if two of the Principal Investors (the “Approving Principal Investor
Parties”) consent to the exercise of any right or the taking of any action but
the other two Principal Investors (the “Opposing Principal Investor Parties”) do
not consent to the exercise of such right or the taking of such action and (i) a
Pre-Existing Marquee Investor is an Approving Principal Investor Party and
another Pre-Existing Marquee Investor is an Opposing Principal Investor Party,
(ii) a Former LCE Investor is an Approving Principal Investor Party and another
Former LCE Investor is an Opposing Principal Investor Party, and (iii) the
Spectrum Investors hold Investor Shares representing at least 25% of the Initial
Investor Shares held by the Spectrum Investors, then the “Requisite Stockholder
Majority” shall mean the consent of the Approving Principal Investor Parties
plus the consent of the Spectrum Investors; (b) the consent of two of the
Principal Investors, so long as there are two or three Principal Investors;
(c) the consent of one Principal Investor, so long as there is only one
Principal Investor; or (d) the consent of holders of a majority of the issued
and outstanding shares of Class A Common Stock and Class L Common Stock, voting
together as a single class, so long as there is no Principal Investor.  For the
avoidance of doubt, for purposes of determining the Requisite Stockholder
Majority, the taking of any action or the exercise of any right (including the
granting of any consent or approval) by any Principal Investor or by the
Spectrum Investors shall be determined by the holders of a majority of the
Shares held by such Principal Investor or the Spectrum Investors (as
applicable).

 

“Restricted Shares” has the meaning set forth in the preamble.

 

“Rule 144” means Rule 144, or any successor thereto, promulgated under the
Securities Act.

 

“Scarlett” has the meaning set forth in the preamble.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations in effect thereunder.

 

“Shares” means (a) all shares of Stock, whenever issued, including all shares of
Stock issued upon the exercise, conversion or exchange of any Options, Warrants
or Convertible Securities and (b) all Options, Warrants and Convertible
Securities (treating such Options, Warrants and Convertible Securities as a
number of Shares equal to the number of Equivalent Shares represented by such
Options, Warrants and Convertible Securities for all purposes of this Agreement
except as otherwise specifically set forth herein).

 

“Spectrum IV” has the meaning set forth in the recitals.

 

“Spectrum Investors” has the meaning set forth in the recitals.

 

“Spectrum Manager’s Fund” has the meaning set forth in the recitals.

 

 “Spectrum Parallel” has the meaning set forth in the recitals.

 

“Stock” means Common Stock, together with any other classes or series of equity
securities of the Company.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary” or “Subsidiaries” of any Person means any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other Person), owns, directly or indirectly, 50% or
more of the stock or other equity interests which are generally entitled to vote
for the election of the board of directors or other governing body of such
corporation or other legal entity.

 

“Successor Entity” has the meaning set forth in Section 9(k).

 

“Tag-Along Election Period” has the meaning set forth in Section 4(a).

 

“Tag-Along Rights” has the meaning set forth in Section 4(a).

 

“Tag-Along Seller” has the meaning set forth in Section 4(a).

 

“Tag-Along Transferee” has the meaning set forth in Section 4(a).

 

“TC Group” has the meaning set forth in the recitals.

 

“Termination of Service” means the time when the service relationship between a
Management Stockholder and the Company or one of its subsidiaries is terminated
for any reason, with or without Cause, including, but not by way of limitation,
a termination by resignation, discharge, death or retirement, but excluding a
termination where there is a simultaneous engagement (or continuation) by the
Company or one of its subsidiaries of the services of the Management Stockholder
as an employee, consultant or director.  The committee appointed to administer
the Option Plan or the Board shall determine the effect of all matters and
questions relating to Termination of Service, including, but not by way of
limitation, all questions of whether a particular leave of absence constitutes a
Termination of Service.

 

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition or exchange, including any Transfer of a voting or economic interest
in securities or other property; and “Transferring” or “Transferred” have
correlative meanings.

 

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

 

“Warrants” means any warrants to subscribe for, purchase or otherwise directly
acquire Stock or Convertible Securities.

 


(B)                                 UNLESS THE CONTEXT OF THIS AGREEMENT
OTHERWISE REQUIRES, (I) WORDS OF ANY GENDER INCLUDE EACH OTHER GENDER;
(II) WORDS USING THE SINGULAR OR PLURAL NUMBER ALSO INCLUDE THE PLURAL OR
SINGULAR NUMBER, RESPECTIVELY; (III) THE TERMS “HEREOF,” “HEREIN,” “HEREBY” AND
DERIVATIVE OR SIMILAR WORDS REFER TO THIS ENTIRE AGREEMENT; (IV) THE TERMS
“ARTICLE” OR “SECTION” REFER TO THE SPECIFIED ARTICLE OR SECTION OF THIS
AGREEMENT; (V) THE WORD “INCLUDING” SHALL MEAN “INCLUDING, WITHOUT LIMITATION”,
(VI) EACH DEFINED TERM HAS ITS DEFINED MEANING THROUGHOUT THIS AGREEMENT,
WHETHER THE DEFINITION OF SUCH TERM APPEARS BEFORE OR AFTER SUCH TERM IS USED,
AND (VII) THE WORD “OR” SHALL BE DISJUNCTIVE BUT NOT EXCLUSIVE.

 

23

--------------------------------------------------------------------------------


 

(c)                                  References to agreements and other
documents shall be deemed to include all subsequent amendments and other
modifications thereto.

 

(d)                                 References to statutes shall include all
regulations promulgated thereunder and references to statutes or regulations
shall be construed as including all statutory and regulatory provisions
consolidating, amending or replacing the statute or regulation.

 

Section 9.                                            Miscellaneous.

 


(A)                                  LEGENDS.  EACH CERTIFICATE REPRESENTING THE
RESTRICTED SHARES SHALL BEAR THE FOLLOWING LEGENDS:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXCHANGED UNLESS
SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OR
EXCHANGE COMPLIES WITH THE PROVISIONS OF THE AMENDED AND RESTATED MANAGEMENT
STOCKHOLDERS AGREEMENT, DATED AS OF JANUARY 26, 2006, AMONG THE COMPANY AND THE
STOCKHOLDERS PARTY THERETO, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.”

 


(B)                                 SUCCESSORS, ASSIGNS AND TRANSFEREES. 
NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER
SHALL BE ASSIGNED BY ANY PARTY, IN WHOLE OR IN PART (WHETHER BY OPERATION OF
LAW, STOCK SALE, MERGER, CONSOLIDATION OR OTHERWISE, EXCEPT IN THE CASE OF THE
COMPANY), WITHOUT THE PRIOR WRITTEN CONSENT OF THE PARTIES, AND ANY ATTEMPT TO
MAKE SUCH ASSIGNMENT WITHOUT SUCH WRITTEN CONSENT SHALL BE NULL AND VOID. 
NOTWITHSTANDING THE FOREGOING, A PARTY MAY ASSIGN ITS RIGHTS, INTERESTS AND
OBLIGATIONS HEREUNDER TO A TRANSFEREE OF SHARES HEREUNDER WITHOUT OBTAINING THE
PRIOR WRITTEN CONSENT OF THE PARTIES SOLELY IN CONNECTION WITH TRANSFERS OF
SHARES MADE IN COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT AND, IN THE CASE
OF PARTIES OTHER THAN THE MANAGEMENT STOCKHOLDERS, OF THE MARQUEE STOCKHOLDERS
AGREEMENT.  EACH PRE-EXISTING MARQUEE INVESTOR AND FORMER LCE INVESTOR SHALL
REQUIRE THAT ANY OF ITS PERMITTED TRANSFEREES EXPRESSLY ASSUME AND AGREE IN
WRITING TO BE BOUND BY THIS AGREEMENT AND TO PERFORM SUCH INVESTOR’S OBLIGATIONS
UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT

 

24

--------------------------------------------------------------------------------


 


SUCH INVESTOR WOULD HAVE BEEN REQUIRED TO PERFORM SUCH OBLIGATIONS HAD NO
SUCCESSION OR ASSIGNMENT TAKEN PLACE.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE LEGAL
REPRESENTATIVES, HEIRS, LEGATEES, SUCCESSORS AND PERMITTED ASSIGNS AND SHALL
ALSO APPLY TO ANY RESTRICTED SHARES AND EMPLOYEE OPTIONS ACQUIRED BY ANY
MANAGEMENT STOCKHOLDER AFTER THE DATE HEREOF.


 


(C)                                  SPECIFIC PERFORMANCE, ETC.  EACH PARTY, IN
ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY
LAW, INCLUDING RECOVERY OF DAMAGES, SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF
EACH OTHER PARTY’S OBLIGATIONS UNDER THIS AGREEMENT.  EACH PARTY AGREES THAT
MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY
REASON OF A BREACH BY ANY OF THEM OF THE PROVISIONS OF THIS AGREEMENT AND EACH
PARTY HEREBY AGREES TO WAIVE THE DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE
THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


(D)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE LAW
OF CONFLICTS, OF THE STATE OF DELAWARE.


 


(E)                                  VOTING AGREEMENT.  PRIOR TO THE EARLIEST TO
OCCUR OF (I) THE FIVE YEAR ANNIVERSARY OF THE EFFECTIVE TIME, AND (II) THE
INITIAL PUBLIC OFFERING, AS TO ANY MATTER OR ACTION THAT REQUIRES A VOTE OR
WRITTEN CONSENT OF THE STOCKHOLDERS OF THE COMPANY, WHETHER BY LAW OR PURSUANT
TO ANY AGREEMENT, ON WHICH ANY MANAGEMENT STOCKHOLDER IS ENTITLED TO VOTE, AND
FOR SO LONG AS THERE IS AT LEAST ONE PRINCIPAL INVESTOR, EACH SUCH MANAGEMENT
STOCKHOLDER AGREES TO VOTE SUCH MANAGEMENT STOCKHOLDER’S RESTRICTED SHARES, OR
TO PROVIDE SUCH MANAGEMENT STOCKHOLDER’S WRITTEN CONSENT, IN FAVOR OF SUCH
MATTER OR ACTION WITH RESPECT TO THAT NUMBER OF RESTRICTED SHARES THAT MANAGER
STOCKHOLDER IS ENTITLED TO VOTE OR PROVIDE CONSENT IN RESPECT OF AS IS EQUAL TO
THE SAME PROPORTION OF SHARES RESPECTIVELY HELD BY THE PRINCIPAL INVESTORS THAT
ARE VOTED IN FAVOR OF SUCH MATTER OR ACTION; PROVIDED, THAT NO MANAGEMENT
STOCKHOLDER SHALL BE REQUIRED TO VOTE IN FAVOR OF, OR PROVIDE HIS, HER OR ITS
WRITTEN CONSENT TO, ANY ACTION THAT WOULD DISPROPORTIONATELY AFFECT SUCH
MANAGEMENT STOCKHOLDER RELATIVE TO THE OTHER HOLDERS OF COMMON STOCK IN ANY
MATERIAL AND ADVERSE MANNER.


 


(F)                                    INTERPRETATION.  THE HEADINGS OF THE
SECTIONS CONTAINED IN THIS AGREEMENT ARE SOLELY FOR THE PURPOSE OF REFERENCE,
ARE NOT PART OF THE AGREEMENT OF THE PARTIES AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(G)                                 NOTICES.  ALL NOTICES, REQUESTS OR CONSENTS
PROVIDED FOR OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE GIVEN EITHER BY DEPOSITING SUCH WRITING IN THE UNITED STATES MAIL,
ADDRESSED TO THE RECIPIENT, POSTAGE PAID AND CERTIFIED WITH RETURN RECEIPT
REQUESTED, OR BY DEPOSITING SUCH WRITING WITH A REPUTABLE OVERNIGHT COURIER FOR
NEXT DAY DELIVERY, OR BY DELIVERING SUCH WRITING TO THE RECIPIENT IN PERSON, BY
COURIER OR BY FACSIMILE TRANSMISSION.  A NOTICE, REQUEST OR CONSENT GIVEN UNDER
THIS AGREEMENT SHALL BE DEEMED RECEIVED WHEN ACTUALLY RECEIVED IF PERSONALLY
DELIVERED, WHEN TRANSMITTED, IF TRANSMITTED BY FACSIMILE WITH ELECTRONIC
CONFIRMATION, THE DAY AFTER IT IS SENT, IF SENT FOR NEXT DAY DELIVERY AND UPON
RECEIPT, IF SENT BY MAIL.  ALL SUCH NOTICES, REQUESTS AND CONSENTS SHALL BE
DELIVERED AS FOLLOWS:

 

25

--------------------------------------------------------------------------------


 


(I)                                     IF TO THE COMPANY, ADDRESSED TO IT AT:


 

Marquee Holdings Inc.
920 Main Street
Kansas City, MO 64105
Fax: (816) 480-4700
Attn:                    Kevin M. Connor

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022

Fax:                           (212) 751-4864
Attn:                    Raymond Y. Lin

David S. Allinson

 


(II)                                  IF TO THE JPMP INVESTORS, ADDRESSED AS
FOLLOWS:


 

J.P. Morgan Partners (BHCA), L.P. and affiliated funds
1221 Avenue of the Americas
39th Floor
New York, New York 10020

Fax:                           (212) 899-3401
Attn:                    Michael R. Hannon

Stephen P. Murray

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Fax:                           (212) 751-4864
Attn:                    Raymond Y. Lin

David S. Allinson

 


(III)                               IF TO THE APOLLO INVESTORS, ADDRESSED AS
FOLLOWS:


 

Apollo Management, L.P.
9 West 57th Street
43rd Floor
New York, New York 10019

Fax:                           (212) 515-3262
Attn:                    Marc Rowan

Aaron Stone

 

26

--------------------------------------------------------------------------------


 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street

New York, NY 10019
Fax: (212) 403-2000
Attn:                    Daniel A. Neff

David C. Karp

 


(IV)                              IF TO THE BAIN INVESTORS, ADDRESSED AS
FOLLOWS:


 

c/o Bain Capital, LLC
111 Huntington Avenue
Boston, Massachusetts 02199

Fax:                           (617) 516-2010

Attn:                    John Connaughton

Phil Loughlin

 

with a copy to:

 

Ropes & Gray LLP

One International Place
Boston, Massachusetts 02110
Fax:                           (617) 951-7050
Attn:                    R. Newcomb Stillwell

Howard S. Glazer

 


(V)                                 IF TO THE CARLYLE INVESTORS, ADDRESSED AS
FOLLOWS:


 

c/o The Carlyle Group
520 Madison Avenue, 42nd Floor
New York, New York 10022

Fax:                           (212) 381-4901

Attn:                    Michael Connelly

Eliot P.S. Merrill

 

with a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Fax:                           (212) 751-4864

Attn:                    Ronald Hopkinson

 


(VI)                              IF TO THE SPECTRUM INVESTORS, ADDRESSED AS
FOLLOWS:


 

c/o Spectrum Equity Investors
333 Middlefield Road
Suite 200
Menlo Park, CA 94025

Fax:                           (415) 464-4601

Attn:                    Brion Applegate

Benjamin Coughlin

 

27

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP
505 Montgomery Street, Suite 1900
San Francisco, California 94111

Fax:                           (415) 395-8095
Attn:                    Scott R. Haber

Tad J. Freese

 

and

 


(VII)                           IF TO A MANAGEMENT STOCKHOLDER, TO THE ADDRESS
SET FORTH ON SUCH MANAGEMENT STOCKHOLDER’S SIGNATURE PAGE HERETO.


 


(H)                                 RECAPITALIZATION, EXCHANGE, ETC. AFFECTING
THE COMPANY’S COMMON STOCK.  THE PROVISIONS OF THIS AGREEMENT SHALL APPLY, TO
THE FULL EXTENT SET FORTH HEREIN, WITH RESPECT TO ANY AND ALL SHARES OF COMMON
STOCK OF THE COMPANY OR ANY SUCCESSOR OR ASSIGN OF THE COMPANY (WHETHER BY
MERGER, CONSOLIDATION, SALE OF ASSETS, CONVERSION TO A CORPORATION OR OTHERWISE)
THAT MAY BE ISSUED IN RESPECT OF, IN EXCHANGE FOR, OR IN SUBSTITUTION OF, THE
COMMON STOCK AND SHALL BE APPROPRIATELY ADJUSTED FOR ANY DIVIDENDS, SPLITS,
REVERSE SPLITS, COMBINATIONS, RECAPITALIZATIONS, AND THE LIKE OCCURRING AFTER
THE DATE HEREOF.


 


(I)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE
SAME AGREEMENT.


 


(J)                                     SEVERABILITY.  IN THE EVENT THAT ANY ONE
OR MORE OF THE PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY
CIRCUMSTANCES, IS HELD INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT FOR ANY
REASON, THE VALIDITY, LEGALITY, AND ENFORCEABILITY OF ANY SUCH PROVISION IN
EVERY OTHER RESPECT AND OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT
BE IN ANY WAY IMPAIRED THEREBY.


 


(K)                                  AMENDMENT.  THIS AGREEMENT MAY BE AMENDED,
MODIFIED OR EXTENDED, AND THE PROVISIONS HEREOF MAY BE WAIVED, ONLY BY
RESOLUTION OF THE BOARD APPROVED BY (I) THE REQUISITE STOCKHOLDER MAJORITY AND
(II) SOLELY WITH RESPECT TO ANY AMENDMENT OF THIS AGREEMENT, THE MANAGEMENT
STOCKHOLDERS HOLDING IN THE AGGREGATE A MAJORITY OF THE THEN OUTSTANDING
RESTRICTED SHARES.  AT ANY TIME HEREAFTER, PERSONS ACQUIRING SHARES OR EMPLOYEE
OPTIONS MAY BE MADE PARTIES HERETO BY EXECUTING A SIGNATURE PAGE IN THE FORM
ATTACHED AS EXHIBIT A HERETO, WHICH SIGNATURE PAGE SHALL BE COUNTERSIGNED BY THE
COMPANY AND SHALL BE ATTACHED TO THIS AGREEMENT AND BECOME A PART HEREOF WITHOUT
ANY FURTHER ACTION OF ANY OTHER PARTY HERETO.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, IN THE EVENT THAT (A) THE COMPANY OR ANY SUCCESSOR OR ASSIGN
CONSOLIDATES WITH OR MERGES INTO ANY OTHER PERSON AND SHALL NOT BE THE
CONTINUING OR SURVIVING CORPORATION OR ENTITY IN SUCH CONSOLIDATION OR MERGER,
(B) THE COMPANY OR ANY SUCCESSOR OR ASSIGN TRANSFERS ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTIES AND ASSETS TO ANY PERSON, OR (C) A SALE OF THE COMPANY IS
CONSUMMATED PURSUANT TO SECTION 3 AND THE INVESTORS AND/OR MANAGEMENT
STOCKHOLDERS RECEIVE NON-PUBLICLY TRADED EQUITY SECURITIES IN CONNECTION WITH
SUCH TRANSACTION,

 

28

--------------------------------------------------------------------------------


 


THEN IN THE CASE OF EITHER (A) OR (B), PROPER PROVISION SHALL BE MADE AND ALL
INVESTORS AND MANAGEMENT STOCKHOLDERS SHALL EXECUTE SUCH DOCUMENTS AND
AGREEMENTS AS REASONABLY REQUESTED BY THE PRINCIPAL INVESTORS SO THAT THIS
AGREEMENT SHALL BE GIVEN FULL FORCE AND EFFECT WITH RESPECT TO SUCH SURVIVING
CORPORATION OR ENTITY OR SUCH PERSON THAT ACQUIRES ALL OR SUBSTANTIALLY ALL OF
THE PROPERTIES AND ASSETS OF THE COMPANY OR ANY SUCCESSOR OR ASSIGN (ANY SUCH
SURVIVING CORPORATION, ENTITY OR PERSON, A “SUCCESSOR ENTITY”), AS THE CASE MAY
BE, AND THE RIGHTS AND OBLIGATIONS OF EACH PARTY HERETO SHALL CONTINUE IN FULL
FORCE AND EFFECT SUCH THAT EACH PARTY SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS
WITH RESPECT TO THE APPLICABLE SUCCESSOR ENTITY AND ITS SECURITIES AS IT HAS
WITH RESPECT TO THE COMPANY AND THE SHARES, AND IN THE CASE OF (C) PROPER
PROVISION SHALL BE MADE AND ALL INVESTORS AND MANAGEMENT STOCKHOLDERS SHALL
EXECUTE SUCH DOCUMENTS AND AGREEMENT AS REASONABLY REQUESTED BY THE PRINCIPAL
INVESTORS SO THAT THE PROVISIONS OF SECTION 2, SECTION 3 AND SECTION 4 SHALL
SURVIVE (AS MAY BE AMENDED AS REASONABLY DETERMINED BY THE PRINCIPAL INVESTORS)
WITH RESPECT TO SUCH NON-PUBLICLY TRADED EQUITY SECURITIES.


 


(L)                                     TAX WITHHOLDING.  THE COMPANY SHALL BE
ENTITLED TO REQUIRE PAYMENT IN CASH OR DEDUCTION FROM OTHER COMPENSATION PAYABLE
TO ANY MANAGEMENT STOCKHOLDER OF ANY SUMS REQUIRED BY FEDERAL, STATE, OR LOCAL
TAX LAW TO BE WITHHELD WITH RESPECT TO THE ISSUANCE, VESTING, EXERCISE,
REPURCHASE, OR CANCELLATION OF ANY RESTRICTED SHARE OR ANY EMPLOYEE OPTION.


 


(M)                               NO EMPLOYMENT RIGHTS.  NOTHING CONTAINED IN
THIS AGREEMENT (I) OBLIGATES THE COMPANY OR ANY AFFILIATE OF THE COMPANY TO
EMPLOY ANY MANAGEMENT STOCKHOLDER IN ANY CAPACITY WHATSOEVER; OR (II) PROHIBITS
OR RESTRICTS THE COMPANY OR ANY AFFILIATE OF THE COMPANY FROM TERMINATING THE
EMPLOYMENT, IF ANY, OF ANY MANAGEMENT STOCKHOLDER AT ANY TIME OR FOR ANY REASON
WHATSOEVER AND EACH MANAGEMENT STOCKHOLDER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS MAY OTHERWISE BE SET FORTH IN ANY WRITTEN AGREEMENT BETWEEN THE
COMPANY AND SUCH MANAGEMENT STOCKHOLDER, NEITHER THE COMPANY NOR ANY OTHER
PERSON HAS MADE ANY REPRESENTATIONS OR PROMISES WHATSOEVER TO SUCH MANAGEMENT
STOCKHOLDER CONCERNING HIS OR HER EMPLOYMENT OR CONTINUED EMPLOYMENT BY THE
COMPANY OR ANY AFFILIATE OF THE COMPANY.


 


(N)                                 OFFSETS.  THE COMPANY SHALL BE PERMITTED TO
OFFSET AND REDUCE FROM ANY AMOUNTS PAYABLE TO A MANAGEMENT STOCKHOLDER THE
AMOUNT OF ANY INDEBTEDNESS OR OTHER OBLIGATION OR PAYMENT OWING TO THE COMPANY
BY THE MANAGEMENT STOCKHOLDER.


 


(O)                                 INTEGRATION.  THIS AGREEMENT, THE MARQUEE
STOCKHOLDERS AGREEMENT AND THE SECOND AMENDED AND RESTATED REGULATORY SIDE
LETTER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO PERTAINING TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
PERTAINING THERETO, INCLUDING THE ORIGINAL MANAGEMENT STOCKHOLDERS AGREEMENT AND
EXHIBIT C TO THE MERGER AGREEMENT; PROVIDED, HOWEVER, THAT FOR THE AVOIDANCE OF
DOUBT, IT IS UNDERSTOOD AND AGREED THAT NOTHING IN THE MARQUEE STOCKHOLDERS
AGREEMENT SHALL BE DEEMED TO CONFER UPON THE MANAGEMENT STOCKHOLDERS ANY RIGHTS
BEYOND THOSE EXPRESSLY SET FORTH HEREIN.


 


(P)                                 FURTHER ASSURANCES.  IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY, EACH MANAGEMENT STOCKHOLDER
SHALL EXECUTE AND DELIVER ANY ADDITIONAL DOCUMENTS AND INSTRUMENTS AND PERFORM
ANY ADDITIONAL ACTS THAT MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE AND
PERFORM THE PROVISIONS OF THIS AGREEMENT AND SUCH TRANSACTIONS.

 

29

--------------------------------------------------------------------------------


 


(Q)                                 SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.  EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE AND OF THE UNITED STATES OF AMERICA SITTING IN DELAWARE FOR ANY ACTION,
PROCEEDING OR INVESTIGATION IN ANY COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY
(“LITIGATION”) ARISING OUT OF OR RELATING TO THIS AGREEMENT, (AND AGREES NOT TO
COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURT), AND FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO ITS RESPECTIVE NOTICE ADDRESS, AS PROVIDED FOR IN THIS
AGREEMENT, SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY LITIGATION BROUGHT
AGAINST IT IN ANY SUCH COURT.  EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE
COURT OF CHANCERY OF THE STATE OF DELAWARE OR THE UNITED STATES OF AMERICA
SITTING IN DELAWARE AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION
WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(R)                                    REGULATORY MATTERS.


 


(I)                                     EACH MANAGEMENT STOCKHOLDER AGREES TO
COOPERATE WITH THE COMPANY IN ALL REASONABLE RESPECTS IN COMPLYING WITH THE
TERMS AND PROVISIONS OF THE AMENDED AND RESTATED REGULATORY SIDELETTER,
INCLUDING VOTING, IF APPLICABLE, TO APPROVE AMENDING THE COMPANY CHARTER, THE
COMPANY’S BYLAWS OR THIS AGREEMENT IN A MANNER REASONABLY ACCEPTABLE TO THE
PARTIES AND THE JPMP INVESTORS ENTITLED TO MAKE SUCH REQUEST PURSUANT TO THE
AMENDED AND RESTATED REGULATORY SIDELETTER IN ORDER TO REMEDY A REGULATORY
PROBLEM (AS DEFINED IN THE AMENDED AND RESTATED REGULATORY SIDELETTER).


 


(II)                                  THE COMPANY AND EACH PARTY AGREES NOT TO
AMEND OR WAIVE THE VOTING OR OTHER PROVISIONS OF THE COMPANY CHARTER, THE
COMPANY’S BYLAWS OR THIS AGREEMENT IF SUCH AMENDMENT OR WAIVER WOULD CAUSE THE
JPMP INVESTORS TO HAVE A REGULATORY PROBLEM.  THE JPMP INVESTORS AGREE TO NOTIFY
THE COMPANY AS TO WHETHER OR NOT IT WOULD HAVE A REGULATORY PROBLEM PROMPTLY
AFTER THE JPMP INVESTORS HAVE NOTICE OF SUCH AMENDMENT OR WAIVER.


 


(III)                               FOR THE AVOIDANCE OF DOUBT, WITHOUT LIMITING
THE FOREGOING, NOTHING IN THIS SECTION 9(R) SHALL BE DEEMED TO GRANT THE HOLDERS
OF CLASS N COMMON STOCK ANY VOTING RIGHTS.


 


(S)                                  NO STRICT CONSTRUCTION.  THIS AGREEMENT
SHALL BE DEEMED TO BE COLLECTIVELY PREPARED BY THE PARTIES, AND NO AMBIGUITY
HEREIN SHALL BE CONSTRUED FOR OR AGAINST ANY PARTY BASED UPON THE IDENTITY OF
THE AUTHOR OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


(T)                                    INTENDED THIRD PARTY BENEFICIARIES.  THE
PROVISIONS OF SECTION 3(A) OF THIS AGREEMENT ARE INTENDED TO BENEFIT THE
INVESTORS AND EACH INVESTOR SHALL HAVE ALL RIGHTS THEREUNDER AS IF SUCH INVESTOR
WERE A PARTY TO THIS AGREEMENT.

 

30

--------------------------------------------------------------------------------


 


(U)                                 AMENDMENT AND RESTATEMENT.  AT THE EFFECTIVE
TIME, THIS AGREEMENT SHALL AMEND AND RESTATE THE ORIGINAL MANAGEMENT
STOCKHOLDERS AGREEMENT IN ITS ENTIRETY.


 

[signature pages follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first written above.

 

 

MARQUEE HOLDINGS INC.

 

 

 

By:

/s/ Craig R. Ramsey

 

 

Its:

Executive Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN PARTNERS (BHCA), L.P.

 

 

 

BY:

JPMP MASTER FUND MANAGER, L.P.,

 

 

ITS GENERAL PARTNER

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

 

 

 

 

 

 

J.P. MORGAN PARTNERS GLOBAL

 

INVESTORS, L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

 

 

 

 

J.P. MORGAN PARTNERS GLOBAL

 

INVESTORS (CAYMAN), L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN PARTNERS GLOBAL

 

INVESTORS (CAYMAN) II, L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

 

 

 

 

 

 

J.P. MORGAN PARTNERS GLOBAL

 

INVESTORS (SELLDOWN), L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

 

 

 

 

AMCE (GINGER), L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

AMCE (LUKE), L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

 

 

 

 

AMCE (SCARLETT), L.P.

 

 

 

BY:

JPMP GLOBAL INVESTORS, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

JPMP CAPITAL CORP.,

 

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael R. Hannon

 

 

 

Name: Michael R. Hannon

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

APOLLO INVESTMENT FUND V, L.P.

 

 

 

BY:

APOLLO ADVISORS V, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

APOLLO CAPITAL MANAGEMENT V,
INC., ITS GENERAL PARTNER

 

 

 

By:

/s/ Patricia M. Navis

 

 

 

Name:  Patricia M. Navis

 

 

Title:   Vice President

 

 

 

 

 

APOLLO OVERSEAS PARTNERS V,  L.P.

 

 

 

BY:

APOLLO ADVISORS V, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

APOLLO CAPITAL MANAGEMENT V,
INC., ITS GENERAL PARTNER

 

 

 

By:

/s/ Patricia M. Navis

 

 

 

Name:  Patricia M. Navis

 

 

Title:   Vice President

 

 

 

 

 

APOLLO NETHERLANDS PARTNERS V(A),

 

L.P.

 

 

 

BY:

APOLLO ADVISORS V, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

APOLLO CAPITAL MANAGEMENT V,
INC., ITS GENERAL PARTNER

 

 

 

By:

/s/ Patricia M. Navis

 

 

 

Name:  Patricia M. Navis

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO NETHERLANDS PARTNERS V(B),

 

L.P.

 

 

 

 

 

BY:

APOLLO ADVISORS V, L.P.,

 

 

 

ITS GENERAL PARTNER

 

 

 

 

 

BY:

APOLLO CAPITAL MANAGEMENT V,
INC., ITS GENERAL PARTNER

 

 

 

By:

/s/ Patricia M. Navis

 

 

 

Name:  Patricia M. Navis

 

 

Title:   Vice President

 

 

 

 

 

APOLLO GERMAN PARTNERS V GMBH &

 

CO KG

 

 

 

By:

/s/ Patricia M. Navis

 

 

 

Name:  Patricia M. Navis

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

BAIN CAPITAL HOLDINGS (LOEWS) I, LLC

 

 

 

 

 

 

BY:

  BAIN CAPITAL HOLDINGS (LOEWS) L,

 

 

 

  L.L.C., ITS ADMINISTRATIVE MEMBER

 

 

BY:

  BAIN CAPITAL HOLDINGS (LOEWS) I

 

 

 

  L.P., ITS ADMINISTRATIVE MEMBER

 

 

BY:

  BAIN CAPITAL PARTNERS VII, L.P.,

 

 

 

  ITS GENERAL PARTNER

 

 

BY:

  BAIN CAPITAL INVESTORS, LLC, ITS

 

 

 

  GENERAL PARTNER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAIN CAPITAL AIV (LOEWS) II, L.P.

 

 

 

 

 

 

BY:

  BAIN CAPITAL PARTNERS VIII, L.P.,

 

 

 

  ITS GENERAL PARTNER

 

 

BY:

  BAIN CAPITAL INVESTORS LLC,

 

 

 

  ITS GENERAL PARTNER

 

 

 

 

By:

 

/s/ John P. Connaughton

 

 

 

 

Name:  John P. Connaughton

 

 

 

 

Title:   Managing Director of Bain Capital Investors LLC*

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* On behalf of each of Bain Capital Partners VII, L.P. and Bain Capital Partners
VIII, L.P.

 

--------------------------------------------------------------------------------


 

 

TC GROUP INVESTMENT HOLDINGS, L.P.

 

 

 

BY:

TCG HOLDINGS II, L.P.,

 

 

ITS GENERAL PARTNER

 

 

 

 

BY:

DBD INVESTORS V, L.L.C.,

 

 

ITS GENERAL PARTNER

 

 

 

By:

/s/ Michael J. Connelly

 

 

 

Name:

Michael J. Connelly

 

 

Title:

Managing Director

 

 

 

 

 

CARLYLE PARTNERS III LOEWS, L.P.

 

 

 

BY:

TC GROUP III, L.P.,

 

 

ITS GENERAL PARTNER

 

 

 

 

BY:

TC GROUP III, L.L.C.,

 

 

ITS GENERAL PARTNER

 

 

 

 

BY:

TC GROUP, L.L.C.,

 

 

ITS MANAGING MEMBER

 

 

 

 

BY:

TCG HOLDINGS, L.L.C.,

 

 

ITS MANAGING MEMBER

 

 

 

 

 

By:

/s/ Michael J. Connelly

 

 

 

Name:

Michael J. Connelly

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

CP III COINVESTMENT, L.P.

 

 

 

BY:

TC GROUP III, L.P.,

 

 

IT GENERAL PARTNER

 

 

 

 

BY:

TC GROUP III, L.L.C.,

 

 

ITS GENERAL PARTNER

 

 

 

 

BY:

TC GROUP, L.L.C.,

 

 

ITS MANAGING MEMBER

 

 

 

 

BY:

TCG HOLDINGS, L.L.C.,

 

 

ITS MANAGING MEMBER

 

 

 

 

 

By:

/s/ Michael J. Connelly

 

 

 

Name:

Michael J. Connelly

 

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

 

SPECTRUM EQUITY INVESTORS IV, L.P.

 

 

 

BY:

SPECTRUM EQUITY ASSOCIATES IV, L.P.,

 

 

ITS GENERAL PARTNER

 

 

 

 

 

 

/s/ Brion B. Applegate

 

 

 

Name:

Brion B. Applegate

 

 

 

Title:

General Partner

 

 

 

 

 

 

SPECTRUM EQUITY INVESTORS

 

PARALLEL IV, L.P.

 

 

 

BY:

SPECTRUM EQUITY ASSOCIATES IV, L.P.,

 

 

ITS GENERAL PARTNER

 

 

 

 

 

 

/s/ Brion B. Applegate

 

 

 

Name:

Brion B. Applegate

 

 

 

Title:

General Partner

 

 

 

 

 

 

SPECTRUM IV INVESTMENT MANAGERS’

 

FUND, L.P.

 

 

 

 

/s/ Brion B. Applegate

 

 

 

Name:

Brion B. Applegate

 

 

 

Title:

General Partner

 

 

--------------------------------------------------------------------------------


 

Each Management Stockholder has agreed to be bound by the terms of this
Agreement by execution and delivery of the signature page set forth as Exhibit A
hereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

 

By execution of this signature page, [Name] hereby agrees to become a party to,
be bound by the obligations of, and receive the benefits of, that certain
Amended and Restated Management Stockholders Agreement of Marquee Holdings Inc.
dated as of January 26, 2006 by and among Marquee Holdings Inc., and certain
other parties named therein, as amended from time to time thereafter.

 

 

 

 

 

[Name]

 

 

 

 

 

Residence Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Peter C. Brown hereby agrees to become a
party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

/s/ Peter C. Brown

 

Peter C. Brown

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Kevin M. Connor hereby agrees to become a
party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

/s/ Kevin M. Connor

 

Kevin M. Connor

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, John D. McDonald hereby agrees to become a
party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

/s/ John D. McDonald

 

John D. McDonald

 

--------------------------------------------------------------------------------


EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Mark McDonald hereby agrees to become a
party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

/s/ Mark McDonald

 

Mark McDonald

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Craig R. Ramsey hereby agrees to become a
party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

/s/ Craig R. Ramsey

 

Craig R. Ramsey

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Travis Reid hereby agrees to become a party
to, be bound by the obligations of, and receive the benefits of, that certain
Amended and Restated Management Stockholders Agreement of Marquee Holdings Inc.
dated as of January 26, 2006 by and among Marquee Holdings Inc., and certain
other parties named therein, as amended from time to time thereafter.

 

 

/s/ Travis Reid

 

Travis Reid

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Philip M. Singleton hereby agrees to become
a party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

 

/s/ Philip M. Singleton

 

Philip M. Singleton

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SIGNATURE PAGE
TO THE
AMENDED AND RESTATED MANAGEMENT STOCKHOLDERS AGREEMENT
OF
MARQUEE HOLDINGS INC.

By execution of this signature page, Richard T. Walsh hereby agrees to become a
party to, be bound by the obligations of, and receive the benefits of, that
certain Amended and Restated Management Stockholders Agreement of Marquee
Holdings Inc. dated as of January 26, 2006 by and among Marquee Holdings Inc.,
and certain other parties named therein, as amended from time to time
thereafter.

 

 

 

/s/ Richard T. Walsh

 

Richard T. Walsh

 

--------------------------------------------------------------------------------